REVOLVING LOAN AGREEMENT
between

COLUMBIA EQUITY, LP, a Virginia limited partnership

as Borrower,

HOLUALOA/CARR CAPITAL SHERWOOD, LLC, a Virginia limited liability company,
CARR CAPITAL GREENBRIAR, LLC, a Virginia limited liability company,
FAIR OAKS CORPORATE CENTER, LLC, a Virginia limited liability company, and
CARR GATEWAY IV, LLC, a Virginia limited liability company
collectively as Owner,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

together with those assignees

becoming parties hereto pursuant

to Section 12.13, as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

Entered into as of November 28, 2005

1

WFB LOAN NO. 102195
TABLE OF CONTENTS

Page

                 
ARTICLE 1. DEFINITIONS
            1  
1.1
  DEFINED TERMS.
    1  
1.2
  SCHEDULES AND EXHIBITS INCORPORATED.
    15  
ARTICLE 2. LOAN
            15  
2.1
  LOAN.
    15  
2.2
  LOAN FEES.
    16  
2.3
  LOAN DOCUMENTS.
    16  
2.4
  INCREASE IN COMMITMENT.
    16  
2.5
  SWINGLINE LOANS.
    17  
2.6
  MATURITY DATE.
    18  
2.7
  INTEREST ON THE LOAN.
    19  
2.8
  PAYMENTS.
    23  
2.9
  FULL REPAYMENT AND RECONVEYANCE.
    23  
2.10
  LENDERS’ ACCOUNTING.
    23  
2.11
  LETTERS OF CREDIT.
    24  

2.12 CONDITIONS PRECEDENT TO APPROVAL OF A REAL ESTATE ASSET AS AN APPROVED
ASSET. 27

                         
2.13
  DETERMINATION OF LOAN AVAILABILITY
            29  
2.14
  PARTIAL RELEASE OF PROPERTY.
            30  
ARTICLE 3. DISBURSEMENT
                    30  
3.1
  CONDITIONS PRECEDENT TO ADVANCES.
            30  
3.2
  DISBURSEMENT AUTHORIZATION..
            31  
3.3
  BORROWER’S FUNDS ACCOUNT, PLEDGE AND ASSIGNMENT.
            31  
3.4
  LOAN DISBURSEMENTS.
            31  
3.5
  FUNDS TRANSFER DISBURSEMENTS.
    31           ARTICLE 4. CERTAIN COVENANTS REGARDING THE PROPERTY
    32          
4.1
  LIENS.
            32  
4.2
  ASSESSMENTS AND COMMUNITY FACILITIES DISTRICTS.
            32  
4.3
  INSPECTIONS.
            32  
ARTICLE 5. INSURANCE
                    32  
5.1
  TITLE INSURANCE.
            33  
5.2
  PROPERTY INSURANCE.
            33  
5.3
  FLOOD HAZARD INSURANCE.
            33  
5.4
  LIABILITY INSURANCE.
            33  
5.5
  OTHER COVERAGE.
            33  
5.6
  GENERAL.
            33   ARTICLE 6. REPRESENTATIONS AND WARRANTIES
            34  
6.1
  AUTHORITY/ENFORCEABILITY.
            34  
6.2
  BINDING OBLIGATIONS.
            34  
6.3
  FORMATION AND ORGANIZATIONAL DOCUMENTS.
            34  
6.4
  NO VIOLATION.
            34  
6.5
  COMPLIANCE WITH LAWS.
            34  
6.6
  LITIGATION.
            34  
6.7
  FINANCIAL CONDITION.
            34  
6.8
  NO MATERIAL ADVERSE CHANGE.
            34  
6.9
  ACCURACY.
            35  

6.10 TAX LIABILITY. 35

                         
6.11
  TITLE TO ASSETS; NO LIENS.
            35  
6.12
  MANAGEMENT AGREEMENTS.
            35  
6.13
  STATE OF FORMATION.
            35  
6.14
  STRUCTURE OF BORROWER, OWNER AND GUARANTOR.
            35  
6.15
  REIT STATUS.
            35  
6.16
  UTILITIES.
            35  
6.17
  COMPLIANCE.
            35  
6.18
  AMERICANS WITH DISABILITIES ACT COMPLIANCE
            35  
6.19
  BUSINESS LOAN
            35  
6.20
  TAX SHELTER REGULATIONS.
    35          
ARTICLE 7. HAZARDOUS MATERIALS
                    36  
7.1
  SPECIAL REPRESENTATIONS AND WARRANTIES.
            36  
7.2
  HAZARDOUS MATERIALS COVENANTS.
            36  
7.3
  INSPECTION BY ADMINISTRATIVE AGENT.
            37  
7.4
  HAZARDOUS MATERIALS INDEMNITY.
            37  
ARTICLE 8. COVENANTS OF BORROWER AND OWNER
                    37  
8.1
  EXPENSES.
            37  
8.2
  ERISA COMPLIANCE.
            37  
8.3
  LEASING.
            38  
8.4
  APPROVAL OF LEASES.
            38  
8.5
  SUBDIVISION MAPS.
            38  
8.6
  OPINION OF LEGAL COUNSEL.
            38  
8.7
  FURTHER ASSURANCES.
            38  
8.8
  ASSIGNMENT.
            38  
8.9
  MANAGEMENT OF PROPERTY.
            39  
8.10
  REQUIREMENTS OF LAW.
            39  
8.11
  SPECIAL COVENANTS; SINGLE PURPOSE ENTITY.
            39  
8.12
  LIMITATIONS ON DISTRIBUTIONS, ETC.
            39  
8.13
  COMPLIANCE WITH AND AMENDMENT OF CHARTER OR BYLAWS.
            39  
8.14
  SECURITY DEPOSITS AND DRAWS UNDER TENANT LETTER OF CREDIT.
            39  
8.15
  MAINTAIN REIT STATUS.
            40  
8.16
  SUBSIDIARIES..
            40  
8.17
  PERMITTED INVESTMENTS.
            41  
8.18
  FINANCIAL COVENANTS.
            41  
8.19
  MAINTENANCE OF OWNERSHIPSTRUCTURE.
            42  
ARTICLE 9. REPORTING COVENANTS
                    42  
9.1
  FINANCIAL INFORMATION.
            42  
9.2
  BOOKS AND RECORDS.
            42  
9.3
  [INTENTIONALLY OMITTED.]             42  
9.4
  LEASING REPORTS.
            42  
9.5
  CASH FLOW PROJECTIONS.
            42  
9.6
  KNOWLEDGE OF DEFAULT; ETC.
            42  
9.7
  LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION.
            43  
9.8
  ENVIRONMENTAL NOTICES.
            43  
9.9
  CERTIFICATE OF BORROWER.
    43          
9.10
  COVENANT COMPLIANCE CERTIFICATE.
            43  
ARTICLE 10. DEFAULTS AND REMEDIES
                    43  
10.1
  DEFAULT.
            43  
10.2
  ACCELERATION UPON DEFAULT; REMEDIES.
    45          
10.3
  DISBURSEMENTS TO THIRD PARTIES.
    46          
10.4
  ADMINISTRATIVE AGENT’S OPERATION OF THE PROPERTY.
    46          
10.5
  REPAYMENT OF FUNDS ADVANCED.
            46  
10.6
  RIGHTS CUMULATIVE, NO WAIVER.
            46   ARTICLE 11. THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS
            46  
11.1
  APPOINTMENT AND AUTHORIZATION.
            46  
11.2
  WELLS FARGO AS LENDER.
            47  
11.3
  LOAN DISBURSEMENTS.
            47  
11.4
  DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS.
            48  
11.5
  PRO RATA TREATMENT.
            49  
11.6
  SHARING OF PAYMENTS, ETC.
            49  
11.7
  COLLATERAL MATTERS; PROTECTIVE ADVANCES.
            50  
11.8
  POST-FORECLOSURE PLANS.
    51          
11.9
  APPROVALS OF LENDERS.
            51  
11.10
  NOTICE OF DEFAULTS.
            52  
11.11
  ADMINISTRATIVE AGENT’S RELIANCE, ETC.
            52  
11.12
  INDEMNIFICATION OF ADMINISTRATIVE AGENT.
            52  
11.13
  LENDER CREDIT DECISION, ETC.
            53  
11.14
  SUCCESSOR ADMINISTRATIVE AGENT.
            54  
ARTICLE 12. MISCELLANEOUS PROVISIONS
                    54  
12.1
  INDEMNITY.
            54  
12.2
  FORM OF DOCUMENTS.
            54  
12.3
  NO THIRD PARTIES BENEFITED.
            55  
12.4
  NOTICES.
            55  
12.5
  ATTORNEY-IN-FACT.
            55  
12.6
  ACTIONS.
            55  
12.7
  RIGHT OF CONTEST. Borrower and
            55  
12.8
  RELATIONSHIPOF PARTIES.
            55  
12.9
  DELAY OUTSIDE LENDER’S CONTROL.
            55  
12.10
  ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT.
    55          
12.11
  IMMEDIATELY AVAILABLE FUNDS.
            56  
12.12
  AMENDMENTS AND WAIVERS.
            56  
12.13
  SUCCESSORS AND ASSIGNS.
            57  
12.14
  CERTAIN ALLOWED DISCLOSURES.
            58  
12.15
  CAPITAL ADEQUACY.
            59  
12.16
  INTENTIONALLY OMITTED.
            59  
12.17
  LENDER’S AGENTS.
            59  
12.18
  TAX SERVICE.
            59  
12.19
  WAIVER OF RIGHT TO TRIAL BY JURY.
            59  
12.20
  SEVERABILITY.
            60  
12.21
  TIME.
            60  
12.22
  HEADINGS.
            60  
12.23
  GOVERNING LAW.
            60  
12.24
  USA PATRIOT ACT NOTICE; COMPLIANCE.
            60  
12.25
  ELECTRONIC DOCUMENT DELIVERIES.
            60  
12.26
  INTEGRATION; INTERPRETATION.
            61  
12.27
  JOINT AND SEVERAL LIABILITY.
            61  
12.28
  COUNTERPARTS.
            61  

EXHIBITS AND SCHEDULES

         
SCHEDULE 1.1 –
SCHEDULE 6.6 –
SCHEDULE 7.1 –
      PRO RATA SHARES
LITIGATION DISCLOSURE
ENVIRONMENTAL REPORTS
 
       
EXHIBIT A -1
EXHIBIT A -2
EXHIBIT A -3
EXHIBIT A -4
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E-1
EXHIBIT E-2
EXHIBIT F
EXHIBIT G
EXHIBIT H
EXHIBIT I
  –
–
–
–
–
–
–
–
–
–
–
–
–   DESCRIPTION OF SHERWOOD PROPERTY
DESCRIPTION OF GREENBRIAR PROPERTY
DESCRIPTION OF FAIR OAKS PROPERTY
DESCRIPTION OF LOUDOUN GATEWAY PROPERTY
LOAN DOCUMENTS
DISBURSEMENT PLAN
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
FORM OF REVOLVING NOTE
FORM OF SWINGLINE NOTE
FORM OF FIXED RATE NOTICE
DESIGNATED ACCOUNTS
OWNERSHIP STRUCTURE
COMPLIANCE CERTIFICATE

2

REVOLVING LOAN AGREEMENT

THIS REVOLVING LOAN AGREEMENT (“Agreement”) dated as of November 28, 2005 by and
among (i) COLUMBIA EQUITY, LP, a limited partnership formed under the laws of
the Commonwealth of Virginia (“Borrower”), (ii) HOLUALOA/CARR CAPITAL SHERWOOD,
LLC, a limited liability company under the laws of the Commonwealth of Virginia
(“Sherwood Owner”), CARR CAPITAL GREENBRIAR, LLC, a limited liability company
under the laws of the Commonwealth of Virginia (“Greenbriar Owner”), FAIR OAKS
CORPORATE CENTER, LLC, a limited liability company under the laws of the
Commonwealth of Virginia (“Fair Oaks Owner”), and CARR GATEWAY IV, LLC, a
limited liability company under the laws of the Commonwealth of Virginia
(“Loudoun Gateway Owner”; Sherwood Owner, Greenbriar Owner, Fair Oaks Owner and
Loudoun Gateway Owner are herein collectively referred to as “Owner”),
(iii) each of the financial institutions initially a signatory hereto together
with their assignees under Section 12.13 (“Lenders”), and (iv) WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”) as contractual representative of the
Lenders to the extent and in the manner provided in Article 12 (in such
capacity, the “Administrative Agent”).

R E C I T A L S



  A.   Borrower has requested from Lenders a revolving credit facility for the
purpose of paying predevelopment costs, development costs, acquisitions, working
capital, equity investments, capital expenditures, tenant improvements, leasing
commissions, repayment of indebtedness, scheduled amortization payments of debt
and general corporate purposes.



  B.   Sherwood Owner owns the real property more particularly described in
Exhibit A-1 attached hereto, as well as the improvements thereon, together with
all appurtenances, fixtures, and tenant improvements now or hereafter located
thereon (the “Sherwood Property”); Greenbriar Owner owns the real property more
particularly described in Exhibit A-2 attached hereto, as well as the
improvements thereon, together with all appurtenances, fixtures, and tenant
improvements now or hereafter located thereon (the “Greenbriar Property”); Fair
Oaks Owner owns the real property more particularly described in Exhibit A-3
attached hereto, as well as the improvements thereon, together with all
appurtenances, fixtures, and tenant improvements now or hereafter located
thereon (the “Fair Oaks Property”), and Loudoun Gateway Owner owns the real
property more particularly described in Exhibit A-4 attached hereto, as well as
the improvements thereon, together with all appurtenances, fixtures, and tenant
improvements now or hereafter located thereon (the “Loudoun Gateway Property”).
The Sherwood Property, Greenbriar Property, Fair Oaks Property and Loudoun
Gateway Property are individually and collectively referred to as the
“Property”, as the context may require.



  C.   Sherwood Owner, Greenbriar Owner, Fair Oaks Owner and Loudoun Gateway
Owner are each a wholly-owned subsidiary of Borrower and have agreed to secure
the loan from the Lenders to Borrower by executing an Owner’s Guaranty of all
amounts payable under the loan and granting a lien on their respective Property.

      NOW, THEREFORE, Borrower, Owner, Administrative Agent and Lenders agree as
follows:

 
   
ARTICLE 1.
  DEFINITIONS

1.1 DEFINED TERMS. The following capitalized terms generally used in this
Agreement shall have the meanings defined or referenced below. Certain other
capitalized terms used only in specific sections of this Agreement are defined
in such sections.

“Acquisition Property” — means any Property owned for a period of twelve
(12) months or less. For all purposes of this Agreement, an Acquisition Property
shall not cease to be an Acquisition Property until the beginning of the first
fiscal quarter immediately following the expiration of such twelve (12) month
period.

“ADA” — means the Americans with Disabilities Act, of July 26, 1990, Pub. L.
No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et. seq., as amended from time to
time.

“Adjusted EBITDA” shall mean EBITDA for the preceding two (2) fiscal quarters,
annualized, net of a capital expenditure reserve equal to $0.50 per square foot
for Real Estate Assets (other than Construction in Process).

“Adjusted NOI” — shall mean net operating income of Borrower from Real Estate
Assets measured on a consolidated basis in accordance with GAAP plus Borrower or
any of its subsidiaries’ ownership share of net operating income in
unconsolidated affiliates from such affiliates’ real estate assets, after
adjusting for straight-lining of rents, for the most recent two (2) fiscal
quarters, annualized, produced from tenants pursuant to leases in full force and
effect on the Calculation Date, less a deduction for a capital expenditure
reserve equal to $0.50 per square foot for Real Estate Assets (other than
Construction in Process and Redevelopment Property) and the greater of
(x) actual management fees or (y) an imputed management fee equal to three
percent (3%) of base rent revenues.

“Administrative Agent” — means Wells Fargo Bank, National Association, or any
successor Administrative Agent appointed pursuant to Section 11.14.

“Affiliate” — means, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any partner or
member in such partnership or limited liability company, respectively, (b) any
other Person which is directly or indirectly controlled by, controls or is under
common control with such Person or one or more of the Persons referred to in the
preceding clause (a), (c) any other Person who is an officer, director, trustee
or employee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b), (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c), and (e) any other Person that is a trust solely for the
benefit of one or more Persons referred to in clause (d) and of which such
Person is sole trustee; provided, however, in no event shall Administrative
Agent, any Lender or any of their respective Affiliates be an Affiliate of
Borrower or Owner. For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
The Affiliates of a Person shall include any officer or director of such Person

“Agreement” — shall have the meaning given to such term in the preamble hereto.

“Alternate Rate” — is a rate of interest per annum four percent (4%) in excess
of the applicable Effective Rate in effect from time to time.

“Applicable LIBO Rate” is the rate of interest, rounded upward to the nearest
whole multiple of one-one hundredth of one percent (0.01%), equal to the sum of:
(a) the Applicable Margin plus (b) the LIBO Rate, which rate is divided by one
(1.00) minus the Reserve Percentage:

          Applicable LIBO Rate = Applicable Margin   +   LIBO Rate
 
      (1 — Reserve Percentage)

“Applicable Margin” — shall initially equal 1.10% and shall be revised in
accordance with the provisions of Section 2.7(j) hereof to the amount set forth
below corresponding to the Leverage Ratio as of the last day of the preceding
calendar quarter:

          Leverage Ratio   Applicable Margin
Less than 50%
    1.10 %
50% to 60%
    1.20 %
>60% to 75%
    1.35 %

“Application for Payment” — shall have the meaning given to such term in
Exhibit C attached hereto.

“Appraisal” – means a written appraisal prepared by an independent MAI appraiser
engaged by or acceptable to Administrative Agent and subject to Administrative
Agent’s customary independent appraisal requirements and prepared in compliance
with all applicable regulatory requirements, including the Financial
Institutions Recovery, Reform and Enforcement Act of 1989, as amended from time
to time.

“Approved Asset” — means an Unencumbered Asset (including, without limitation, a
Proposed Acquisition that would constitute an Unencumbered Asset upon the
acquisition thereof by Borrower or an Approved Subsidiary) which (a) has been
approved by Administrative Agent (and, if the aggregate Commitments have been
increased pursuant to Section 2.4 hereof and Wells Fargo is not the sole Lender
hereunder, by Requisite Lenders), (b) is leased for office use, (c) meets the
Minimum Lease-Up Requirement, and (d) is not a Redevelopment Asset or
Construction in Process. Each Property constitutes an Approved Asset as of the
Effective Date.

“Approved Subsidiary” - means a Subsidiary that (x) is wholly and directly owned
and controlled by Borrower or Guarantor or a combination thereof, (y) has
delivered an Owner’s Guaranty and a deed of trust or mortgage encumbering the
Approved Asset(s) owned by said Approved Subsidiary, and (z) holds fee simple
title to one or more Approved Assets.

“Assignee” — shall have the meaning given in Section 12.13(c).

“Assignment and Assumption Agreement” — means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit D.

“Bankruptcy Code” — means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.

“Borrower” — shall have the meaning given in the preamble hereto.

“Borrower’s Funds” — means all funds of Borrower and/or Owner deposited with
Administrative Agent, for the benefit of Lenders, pursuant to the terms and
conditions of the Loan Documents, including any escrows or reserves required to
be deposited with Administrative Agent pursuant to Section 5.3 of the Deed of
Trust.

“Borrower’s Funds Account” — means the account with Administrative Agent into
which all Borrower’s Funds deposited with Administrative Agent pursuant to this
Agreement shall be placed.

“Business Day” — means a day of the week (but not a Saturday, Sunday or holiday)
on which the offices of Administrative Agent in San Francisco, California and
the District of Columbia are open to the public for carrying on substantially
all of Administrative Agent’s business functions. Unless specifically referenced
in this Agreement as a Business Day, all references to “days” shall be to
calendar days.

“Calculation Date” — means the first day of each January, April, July and
October, the date upon which Borrower submits a Draw Request, the date upon
which Borrower requests that Administrative Agent issue a Letter of Credit, an
Approved Asset Closing Date, the date upon which a Capital Event occurs, or the
date upon which there exists a Default under the Loan, as applicable.

“Capital Event” — means the occurrence from time to time of an equity or debt
offering by Borrower (which shall specifically exclude stock issued in
connection with a dividend reinvestment plan), a Disqualifying Environmental
Event, a material acquisition, disposition, merger or asset purchase or if a
Lien arises against an Approved Asset.

“Cash and Cash Equivalents” — means (i) unrestricted cash, (ii) securities
issued or directly or fully guaranteed or insured by the United States of
America or any agency or instrumentality thereof (provided, that the full faith
and credit of the United States of America is pledged in support thereof); and
(iii) unrestricted domestic and LIBOR certificates of deposit and time deposits,
bankers’ acceptances and floating rate certificates of deposit issued by any
commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which, at the time of
acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s (any
such bank an “Approved Bank”), maturing within one year from the date of
acquisition, (iv) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any industrial or financial company with a short-term commercial paper rating of
at least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s, or guaranteed by any industrial company with a long term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within one
year after the date of acquisition, (v) marketable direct obligations issued by
the District of Columbia or any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
maturing within one year from the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either S&P
or Moody’s and (vi) investments in money market funds substantially all the
assets of which are comprised of securities of the any type described in any one
or more of clauses (i) through (vi) above, but without regard to the maturity
date of the underlying assets of any such money market fund.

“Collateral” – means the Property and any personal property or other collateral
with respect to which a Lien or security interest was granted to Administrative
Agent, for the benefit of Lenders, pursuant to the Loan Documents.

“Commitment” means, as to each Lender, such Lender’s obligation to make
disbursements pursuant to Section 3.4 and Section 11.3, to participate in
Letters of Credit pursuant to Section 2.11(f), and to participate in Swingline
Loans pursuant to Section 2.5(e), in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule 1.1 attached hereto as such
Lender’s “Commitment Amount” or as set forth in the applicable Assignment and
Assumption Agreement, as the same may be increased from time to time pursuant to
Section 2.4 hereof or changed as appropriate to reflect any assignments to or by
such Lender effected in accordance with Section 12.13 hereof.

“Construction in Process” means any Real Estate Asset owned by Borrower or a
Subsidiary which is raw land, vacant out-parcels, or other property on which
construction of material improvements has commenced and is continuing to be
performed (such commencement evidenced by foundation excavation) without undue
delay from permit denial, construction delays or otherwise, but has not yet been
(a) completed (as evidenced by a certificate of occupancy permitting use of such
property by the general public) provided that such Real Estate Asset will no
longer be considered Construction in Process upon the sooner of (a) achievement
of seventy percent (70%) occupancy or (b) twelve (12) months after substantial
completion and receipt by the Borrower (or Subsidiary) of a base building
occupancy permit or its equivalent, excluding any Redevelopment Property or
Acquisition Property. Notwithstanding the foregoing, tenant improvements to
previously constructed and/or leased Real Estate Assets shall not be considered
Construction in Process.

“Contingent Obligations” means as to any Person (the “guaranteeing person”),
without duplication, (i) the amount of any contingent obligation of such Person
required to be shown on such Person’s balance sheet in accordance with GAAP, and
(ii) the amount of any obligation required to be disclosed in the footnotes to
such Person’s financial statements in accordance with GAAP, which obligation
guarantees or in effect guarantees any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, (d) to reimburse, indemnify or otherwise
protect any other person for any advance of funds, issuance of a letter of
credit or undertaking of other obligations by such person for the benefit of the
primary obligor, or (e) otherwise to assure or hold harmless the owner of any
such primary obligation against loss in respect thereof; provided, however, that
the term “Contingent Obligations” shall not include (x) endorsements of
instruments for deposit or collection in the ordinary course of business, or
(y) guarantees or indemnification given to a lender in connection with any
non-recourse indebtedness of Borrower, its Subsidiaries or Minority Holdings,
with respect to claims that (A) are based on fraud, intentional
misrepresentation, misapplication of funds, gross negligence or willful
misconduct, (B) result from intentional mismanagement of or waste at the Real
Estate Asset securing such non-recourse indebtedness, (C) arise from the
presence of any Hazardous Materials on such Real Estate Asset securing such
non-recourse indebtedness, (D) are the result of any unpaid real estate taxes
and assessments relating to the Real Estate Asset securing such non-recourse
indebtedness, (E) arise as a result of a voluntary bankruptcy filing, or (F) are
based on any usual and customary exclusions for non-recourse limitations
governing any non-recourse indebtedness of Borrower, its Subsidiaries and
Minority Holdings, in each case, until such claim is made with respect thereto,
and then only to the extent of the amount of such claim. Notwithstanding
anything contained herein to the contrary, guarantees of completion shall not be
deemed to be Contingent Obligations unless and until a claim for payment has
been made thereunder, at which time any such guaranty of completion shall be
deemed to be a Contingent Obligation in an amount equal to any such claim.
Subject to the above provisions, in the case of a joint and several guaranty
given by such Person and another Person (but only to the extent such guaranty is
not non-recourse debt, directly or indirectly to the applicable guarantor), the
amount of the guaranty shall be deemed to be 100% thereof; provided that (i) so
long as such other Person holds an Investment Grade Credit Rating, the amount of
such Person’s guaranty to be included in Contingent Obligations shall be reduced
by an amount equal to the Contingent Obligation Amount, or (ii) in the event
such other Person does not hold an Investment Grade Credit Rating, the amount of
such Person’s guaranty to be included as Contingent Obligations may be reduced
by an amount based on the creditworthiness of such other Person, as such amount
is approved by the Requisite Lenders.

“Contingent Obligation Amount” — means the sum of (i) the total amount of the
obligations guaranteed pursuant to any joint and several guaranty multiplied by
a fraction the numerator of which is the amount of the guaranteed obligations
attributable (pursuant to an agreement among the guarantors) to the guarantors
(other than such guaranteeing person) holding an Investment Grade Credit Rating
and the denominator of which is the total amount of the obligations guaranteed
pursuant to such joint and several guaranty and (ii) the total amount of the
obligations guaranteed multiplied by the product of (a) a fraction the numerator
of which is the amount of such guaranteed obligations attributable (pursuant to
an agreement among the guarantors) to the guarantors (other than such
guaranteeing person) not holding an Investment Grade Credit Rating and the
denominator of which is the total amount of the obligations guaranteed pursuant
to such joint and several guaranty times (b) a fraction the numerator of which
is the amount of such guaranteed obligations attributable (pursuant to an
agreement among the guarantors) to the guarantors (other than such guaranteeing
person) holding an Investment Grade Credit Rating and the denominator of which
is the amount of such guaranteed obligations attributable (pursuant to an
agreement among the guarantors) to the guarantors (including such guaranteeing
person) holding an Investment Grade Credit Rating.

“Deed of Trust” — means collectively, the Credit Line Deed of Trust with
Absolute Assignment of Leases and Rents, Security Agreement and Fixture Filing
of even date herewith executed by Owner, as Grantor, to the Trustees named
therein, in favor of Administrative Agent, for the benefit of Lenders, as
Beneficiary, encumbering the Property as hereafter amended, supplemented,
replaced or modified, and with such other deeds of trust or mortgages granted by
Borrower, Guarantor or an Approved Subsidiary with respect to an Approved Asset
to secure the Loan in the future.

“Default” — shall have the meaning given to such term in Section 10.1.

“Defaulting Lender” – means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation or, if no time frame is specified, if such
failure or refusal continues for a period of five (5) Business Days after notice
from Administrative Agent.

“Disqualifying Environmental Event” — means any release or threatened release of
Hazardous Materials, any violation of Hazardous Materials Laws or any other
similar environmental event with respect to a Real Estate Asset which is not
cured within sixty (60) days or that would cause, in Administrative Agent’s
determination, such Real Estate Asset to no longer be financeable on a
non-recourse (with customary exceptions) debt basis under the then generally
accepted underwriting standards of national insurance company or pension fund
real estate institutional lenders.

“Dollars” and “$” – means the lawful money of the United States of America.

“EBITDA” – means the sum of (i) with respect to any Real Estate Asset for the
immediately preceding two (2) fiscal quarters, an amount, measured on a
consolidated basis, equal to (x) total revenues relating to such property for
such period (after adjustment for straight lining of rents), less (y) total
operating expenses relating to such property for such period (it being
understood that the foregoing calculations shall exclude interest, income taxes
(but not real estate taxes), depreciation, amortization and other non-cash
charges as determined in accordance with GAAP, plus (ii) Management Fees. EBITDA
shall include the pro rata share of EBITDA of unconsolidated Affiliates of
Borrower and shall be adjusted for non-recurring items, plus (iii) interest
income, minus general and administrative expenses.

“Effective Date” — means the date of this Agreement.

“Effective Rate” — shall have the meaning given in Section 2.6(e).

“Eligible Assignee” — means any Person that is: (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $5,000,000,000; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such entity is not currently a
Lender, such entity’s (or in the case of a bank which is a subsidiary, such
bank’s parent’s) senior unsecured long term indebtedness must be rated BBB or
higher by S&P, Baa2 or higher by Moody’s or the equivalent or higher of either
such rating by another rating agency acceptable to the Administrative Agent.

“ERISA” — means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

“Extension Option” — shall have the meaning ascribed thereto in Section 2.6(b)
hereof.

"Extended Maturity Date” — means November 28, 2008.

“FFO” — means net income, measured for the prior four (4) fiscal quarters as
determined in accordance with GAAP, excluding gains (or losses) from debt
restructuring, sales of property and foreign currency exchange rate changes
(whether or not associated with a foreign currency contract) and non-cash
expenses related to stock compensation, plus depreciation and amortization, and
after adjustments for unconsolidated partnerships and joint ventures (which will
be calculated to reflect funds from operations on the same basis).

“Federal Funds Rate” – means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal Funds brokers
of recognized standing selected by Administrative Agent.

“Fixed Charges” — means, for the immediately preceding consecutive two
(2) fiscal quarters, annualized, the sum of (a) Interest Expense and (b) the
aggregate of all scheduled principal payments on Total Indebtedness according to
GAAP made or required to be made during such fiscal period for the Borrower,
measured on a consolidated basis, and Minority Holdings (but excluding balloon
payments of principal due upon the stated maturity of an Indebtedness), and
(c) the aggregate of all dividends payable on the preferred stock of Borrower
not owned by the Guarantor or any of its Affiliates.

“Fixed Rate” is the Applicable LIBO Rate as accepted by Borrower as an Effective
Rate for a particular Fixed Rate Period and Fixed Rate Portion.

“Fixed Rate Commencement Date” — means the date upon which the Fixed Rate Period
commences.

“Fixed Rate Notice” is a written notice in the form shown on Exhibit F hereto
which requests a Fixed Rate for a particular Fixed Rate Period and Fixed Rate
Portion.

“Fixed Rate Period” is the period or periods of (a) one (1), two (2), three
(3) or six (6) months; or (b) any other shorter period which ends at the
Maturity Date, which periods are selected by Borrower and confirmed in a Fixed
Rate Notice; provided that no Fixed Rate Period shall extend beyond the Maturity
Date.

“Fixed Rate Portion” is the portion or portions of the principal balance of the
Loan which Borrower selects to have subject to a Fixed Rate, each of which is an
amount: (a) equal to the unpaid principal balance of the Loan not subject to a
Fixed Rate; and (b) is not less than One Million Dollars ($1,000,000.00) and is
an even multiple of One Hundred Thousand Dollars ($100,000.00).

“Fixed Rate Price Adjustment” — shall have the meaning set forth in
Section 2.7(h).

“Fixed Rate Taxes” — are, collectively, all withholdings, interest equalization
taxes, stamp taxes or other taxes (except income and franchise taxes) imposed by
any domestic or foreign governmental authority and related in any manner to a
Fixed Rate.

“Funding Date” – shall have the meaning given to such term in Exhibit C attached
hereto.

“GAAP” — means generally accepted accounting principles, consistently applied.

“Governmental Authority” — means any nation or government, any federal, state,
local, municipal or other political subdivision thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Gross Asset Value” will be defined as the sum of the following, without
duplication:



  i)   Operating Property Value, plus



  ii)   Cash and Cash Equivalents,



  iii)   the aggregate sums expended on the construction of Construction In
Process, including land acquisition costs; provided that for purposes of making
any calculation under this Agreement, the amount attributable to Construction in
Process held by Minority Holdings that are not consolidated with Borrower in
accordance with GAAP will be equal to (without duplication) the sum of (a) the
Borrower’s contributed equity, (b) the Borrower’s pro rata share of debt from
items that are not consolidated in accordance with GAAP, (c) the Borrower’s
Contingent Obligations related to items that are not consolidated in accordance
with GAAP (to the extent not redundant with clause (b) above), plus (d) any
non-Affiliated co-venturer’s equity in such items that are not so consolidated
to the extent that such co-venturer’s share of debt was included in the
calculation of the Borrower’s Total Indebtedness,



  iv)   the aggregate sums expended on the construction of Redevelopment
Property, including land acquisition costs; provided that for purposes of making
any calculation under this Agreement, the amount attributable to Redevelopment
Property held by Minority Holdings that are not consolidated with Borrower in
accordance with GAAP will be equal to (without duplication) the sum of (a) the
Borrower’s contributed equity, (b) the Borrower’s pro rata share of debt from
items that are not consolidated in accordance with GAAP, (c) the Borrower’s
Contingent Obligations related to items that are not consolidated in accordance
with GAAP (to the extent not redundant with clause (b) above), plus (d) any
non-Affiliated co-venturer’s equity in such items that are not so consolidated
to the extent that such co-venturer’s share of debt was included in the
calculation of the Borrower’s Total Indebtedness,



  v)   the cost or unimproved land holdings.



  vi)   mortgages and loans secured by partnership or similar interests in real
estate single purpose entities, provided, however, that any such loans shall be
limited to ten percent (10%) for purposes of calculating Gross Asset Value,



  vii)   Management Fee income divided by twenty percent (20%), and



  viii)   the contractual purchase price of properties subject to purchase
obligations, repurchase obligations, and forward commitments to the extent such
obligations are accounted for under Total Liabilities.

For purposes of this definition, unconsolidated joint venture and Minority
Holdings are measured at the greater of Borrower or Guarantor’s economic
interest in such entity or the percentage of Indebtedness guarantied by Borrower
or Guarantor relating to such entity.

“Guarantor” — means Columbia Equity Trust, Inc., and any other person or entity
who, or which, in any manner, is or becomes obligated to Lenders under any
guaranty now or hereafter executed in connection with respect to the Loan
(collectively or severally as the context thereof may suggest or require).

“Hazardous Materials” — shall have the meaning given to such term in
Section 7.1(a).

“Hazardous Materials Claims” — shall have the meaning given to such term in
Section 7.1(c).

“Hazardous Materials Laws” — shall have the meaning given to such term in
Section 7.1(b).

“Indebtedness” means, as applied to any Person at any time without duplication,
(a) all indebtedness, obligations or other liabilities of such Person (whether
consolidated or representing the proportionate interest in any other Person)
(i) for borrowed money (including construction loans) or evidenced by debt
securities, debentures, acceptances, notes or other similar instruments, and any
accrued interest, fees and charges relating thereto, (ii) under profit payment
agreements that are not contingent or in respect of obligations to redeem,
repurchase or exchange any securities of such Person or agreements to pay
dividends in respect of any stock (excluding any ordinary declaration of a
dividend or exchange of securities for replacement securities), (iii) with
respect to letters of credit or bankers’ acceptances issued for such Person’s
account, (iv) to pay the deferred purchase price of acquired property or
rendered services, except accounts payable and accrued expenses arising in the
ordinary course of business, (v) in respect of capital leases or “synthetic
leases”, or (vi) which are Contingent Obligations; (b) all indebtedness,
obligations or other liabilities of such Person or others secured by a Lien on
any property of such Person, whether or not such indebtedness, obligations or
liabilities are assumed by such Person; (c) all indebtedness, obligations or
other liabilities of such Person in respect of interest rate contracts, foreign
exchange contracts and derivatives contracts, net of liabilities owed to such
Person by the counterparties thereon; (d) all preferred stock subject (upon the
occurrence of any contingency or otherwise) to mandatory redemption; and (e) all
Contingent Obligations with respect to any of the foregoing.

“Initial Maturity Date” — shall mean November 28, 2007.

“Interest Expense” — includes (without redundancy), for the previous two
(2) fiscal quarters, annualized, all accrued, paid or capitalized interest cost
of the Borrower (excluding capitalized interest funded from an interest reserve)
plus the Borrower’s pro rata ownership share of interest expense in
unconsolidated Affiliates, plus 100% of any accrued, paid or capitalized
interest incurred (without redundancy) on any obligation for which the Borrower
is wholly or partially liable under repayment, interest carry, or performance
guarantees, or other relevant liabilities.

“Investment Grade Credit Rating” means (i) with respect to Moody’s a rating of
Baa3 or higher and (ii) with respect to S&P, a rating of BBB- or higher, in each
instance as to a Person’s senior unsecured debt.

“L/C Commitment Amount” has the meaning given to that term in Section 2.11(a) of
this Agreement.

“Lender” — means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender. With respect to matters
requiring the consent or approval of all Lenders at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and, for voting
purposes only, “all Lenders” shall be deemed to mean “all Lenders other than
Defaulting Lenders”.

"Letter of Credit” has the meaning set forth in Section 2.11(a) of this
Agreement.

"Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application or agreement therefor, any promissory note, any
certificate or other document presented in connection with a drawing under such
Letter of Credit and any other agreement, instrument or other document governing
or providing for (a) the rights and obligations of the parties concerned or at
risk with respect to such Letter of Credit or (b) any collateral security for
any of such obligations.

"Letter of Credit Liabilities” shall mean, without duplication, at any time and
in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Lender (other than the Lender then acting as Administrative Agent)
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest in the related Letter of Credit under Section 2.11(f) of
this Agreement, and the Lender then acting as Administrative Agent shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Lenders (other than Administrative Agent) of their participation
interests under such Section.

“Leverage Ratio” — means Total Liabilities divided by Gross Asset Value as of
the Business Day preceding any Calculation Date.

“LIBO Rate” — is the rate of interest, rounded upward to the nearest whole
multiple of one-sixteenth of one percent (.0625%), quoted by Administrative
Agent from time to time as the London Inter-Bank Offered Rate for deposits in
U.S. Dollars at approximately 9:00 a.m. California time, two (2) Business Days
prior to a Fixed Rate Commencement Date or a Price Adjustment Date, as
appropriate, for purposes of calculating effective rates of interest for loans
or obligations making reference thereto for an amount approximately equal to a
Fixed Rate Portion and for a period of time approximately equal to a Fixed Rate
Period or the time remaining in a Fixed Rate Period after a Price Adjustment
Date, as appropriate.

“Lien” – means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights-of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, any restriction of sale or encumbrance,
any pledge of equity interests in the owner of the property, and the filing of
any financing statement or document having similar effect (other than a
financing statement filed by a “true” lessor pursuant to Section 9408 (or a
successor section) of the Uniform Commercial Code) naming the owner of the asset
to which such Lien relates as debtor, under the Uniform Commercial Code or other
comparable law of any jurisdiction.

“Loan” — means the principal sum that Lenders agree to lend on a revolving basis
and Borrower agrees to borrow pursuant to the terms and conditions of this
Agreement: SEVENTY-FIVE MILLION AND NO/100THS DOLLARS ($75,000,000.00), as same
may be increased pursuant to Section 2.4 hereof.

“Loan Availability” — means that portion of the Commitment determined by
Administrative Agent to be available to be advanced as more particularly
described in Section 2.13 hereof.

“Loan Documents” — means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.

“Loan Party” – means Borrower, Owner, Guarantor, and any other person or entity
obligated under the Loan Documents.

“Management Fees” — means for a specified period, all amounts recorded by
Borrower, or its pro rata share received through Minority Holdings (which are
not consolidated in accordance with GAAP, as property management fees or asset
management fees.

“Maturity Date” — means the Initial Maturity Date, as same may be extended to
the Extended Maturity Date, in accordance with the provisions of this Agreement.

“Minimum Lease Up Requirement” The requirement that (a) any Real Estate Asset
that on any date of determination has been improved with a building or buildings
with not less than seventy percent (70%) leasing to third party tenants on the
last day of the fiscal quarter most recently ended (other than the Greenbriar
Property which shall initially be deemed to satisfy such requirement and
constitute an Approved Asset, notwithstanding the fact that as of the Effective
Date, such Property does not satisfy the Minimum Lease Up Requirement) and
(b) all Approved Assets (including such Real Estate Asset which is proposed by
Borrower to become an Approved Asset) taken in the aggregate on the date of
determination are not less than eighty percent (80%) leased on the last day of
such fiscal quarter; provided, however, in the event that the leasing rate with
respect to any Approved Asset previously meeting (or deemed to have met) the
Minimum Lease Up Requirement falls below seventy percent (70%) or the aggregate
leasing of all Approved Assets falls below eighty percent (80%), Borrower shall
have a period of nine (9) months thereafter to re-lease such asset(s) in order
to satisfy the Minimum Lease Up Requirement before such Real Estate Asset shall
no longer be deemed an Approved Asset. If, at any time thereafter, such Real
Estate Asset again meets the Minimum Lease-Up Requirement as well as all other
requirements set forth in Section 2.12 hereof, it shall, as of the date it meets
such requirement, again be deemed an Approved Asset. For purposes of this
definition, a tenant shall be deemed to have leased space even if the tenant is
not in occupancy provided that the subject lease is in full force and effect and
it is current with its rent payments, or its subtenant(s) is in possession of
the leased premises and such subtenant is paying stipulated rent, if any.

“Minimum Tangible Net Worth” — means the Borrower’s consolidated tangible net
worth, measured on a consolidated basis in accordance with GAAP.

“Minority Holdings” — means partnerships, joint ventures, corporations, limited
liability companies or other business associations held or owned directly or
indirectly by the Borrower which are not directly or indirectly wholly-owned by
the Borrower.

“Moody’s” — means Moody’s Investor Services, Inc.

“Net Equity Proceeds” — shall mean the proceeds of a sale after the date hereof
of an equity interest in the Borrower or the Guarantor (including those
attributable to a dividend reinvestment program), net of usual and customary
closing costs and expenses.

“Non-Pro Rata Advance” – shall mean a Protective Advance or a disbursement under
the Loan with respect to which fewer than all Lenders have funded their
respective Pro Rata Shares in breach of their obligations under this Agreement.

“Non-Stabilized Property” — means a Real Estate Asset which is less than eighty
percent (80%) leased at any time during the preceding two consecutive quarters
and which is not unimproved land, an Acquisition Property, Construction in
Process or a Redevelopment Property.

“Note” or “Notes” – means the Revolving Note(s) and/or the Swingline Note,
collectively in the original principal amount of the Loan, executed by Borrower
and payable to the order of a Lender, together with such other replacement notes
as may be issued from time to time pursuant to Section 12.13, as hereafter
amended, supplemented, replaced or modified.

“Operating Property Value” will be defined as the sum of the following, without
duplication:



  i)   the aggregate Adjusted NOI for the most recent two quarters, annualized
(excluding Adjusted NOI for Acquisition Properties, Non-Stabilized Properties,
Construction in Process and Redevelopment Properties and assets sold during the
previous two (2) quarters) and divided by 8.0%, plus



  ii)   the acquisition cost of Acquisition Properties, plus (ii) the
transaction costs associated with the acquisition thereof, plus (iii) without
duplication, the aggregate sum expended on construction of improvements after
the initial acquisition, including the costs of any subsequent land acquisitions
relating to such Acquisition Property, plus



  iii)   for each Non-Stabilized Property, the undepreciated cost of such Real
Estate Asset.

"Option to Extend” — means Borrower’s option, subject to the terms and
conditions of Section 2.6(b), to extend the term of the Loan from the Initial
Maturity Date to the Extended Maturity Date.

“Owner” — shall mean Sherwood Owner, Greenbriar Owner, Fair Oaks Owner and
Loudoun Gateway Owner, together with any other Approved Subsidiary or other
Affiliate of Borrower owning an Approved Asset hereunder in the future.

“Owner’s Guaranty” — shall mean that certain Repayment Guaranty executed by the
Owners, as amended and supplemented in the future, together with all Joinders
thereto executed by new Owners in the future.

“Participant” — shall have the meaning given to such term in Section 12.13.

“Permanent Loan Estimate” shall mean for any period of determination, a
determination by Administrative Agent of a hypothetical principal amount of
indebtedness which Borrower could incur assuming (i) payments of annual debt
service equal to Adjusted NOI measured with respect to the Approved Assets
divided by 1.20, and (ii) a debt constant equal to the greater of (a) one and
one-half percent (1.50%) in excess of the then-current annual yield on ten-year
United States Treasury obligations issued most recently prior to such date and a
thirty (30) year principal amortization schedule and (b) eight percent (8.0%)
and no required principal amortization. In no event shall Adjusted NOI from any
individual Property comprise more than forty percent (40%) of Adjusted NOI for
all of the Properties.

“Permit” – means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Lease” – shall have the meaning given to such term in Section 8.4.

“Permitted Liens” – means:



  (a)   Liens (other than environmental Liens and any Lien imposed under ERISA)
for taxes, assessments or charges of any Governmental Authority for claims not
yet due;



  (b)   any laws, ordinances or regulations affecting the Real Estate Asset;



  (c)   Liens imposed by laws, such as mechanics’ liens and other similar liens,
arising in the ordinary course of business which secure payment of obligations
not more than thirty (30) days past due;



  (d)   All matters shown on the Title Policy as exceptions to Lender’s coverage
thereunder; and



  (e)   Liens in favor of Administrative Agent, for the benefit of Lenders,
under the Deed of Trust.

“Person” — means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Potential Default” – means an event, circumstance or condition which, with the
giving of notice or the lapse of time, or both, would constitute a Default.

“Price Adjustment Date” — shall have the meaning set forth in Section 2.7(h).

“Prime Rate” — means a base rate of interest which Administrative Agent
establishes from time to time and which serves as the basis upon which the
effective rates of interest are calculated for those loans making reference
thereto. Any change in an effective rate due to a change in the Prime Rate shall
become effective on the day each such change is announced by Administrative
Agent at its principal office in San Francisco, California.

“Property” — shall have the meaning given to such term in Recital B, as may be
modified in accordance with the provisions of Section 2.12.

“Proposed Acquisition” — means a real estate asset that would constitute an
Unencumbered Asset at the time of its acquisition.

“Pro Rata Share”- means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Pro Rata Share” of each Lender shall be the Pro Rata Share of such
Lender in effect immediately prior to such termination or reduction.

“Protective Advance” — shall mean any advances made by Administrative Agent in
accordance with the provisions of Section 11.7(e) to protect the Collateral
securing the Loan.

“Real Estate Assets” — means the fixed and tangible real estate properties
consisting of land, buildings and/or other improvements owned in fee simple or
as a leasehold estate by the Borrower, Guarantor or by a Subsidiary of Borrower
or Guarantor at the relevant time of reference thereto.

“Redevelopment Property” means any Real Estate Asset (other than Construction in
Process or an Acquisition Property) that is being redeveloped if more than forty
percent (40%) of the square footage of the improvements on such Real Estate
Asset is undergoing renovation or the expected cost of redevelopment
improvements exceeds 25% of the Operating Property Value attributable to such
Real Estate Asset immediately prior to such redevelopment. A Redevelopment
Property shall cease to be a Redevelopment Property at the beginning of the
fiscal quarter immediately following the earliest to occur of (i) twelve
(12) months from the date of substantial completion (as evidenced by receipt by
Borrower (or Subsidiary) of a certificate of occupancy or other regulatory
approval, if any, permitting use of such Real Estate Asset by the general
public), (ii) such Real Estate Asset achieving an 80% occupancy rate (determined
on the basis of square footage after redevelopment of improvements leased to
tenants paying rent) and (iii) the Borrower notifying the Administrative Agent
of its election to no longer treat such Real Estate Asset as a Redevelopment
Property.

“Regulatory Costs” — are, collectively, future, supplemental, emergency or other
changes in Reserve Percentages, assessment rates imposed by the Federal Deposit
Insurance Corporation, or similar requirements or costs imposed by any domestic
or foreign governmental authority and related in any manner to a Fixed Rate.

"Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse Administrative Agent for any drawing
honored by the Administrative Agent under a Letter of Credit.

“Requirements of Law” – mean, as to any entity, the charter and by-laws,
partnership agreement or other organizational or governing documents of such
entity, and any law, rule or regulation, Permit, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such entity or any of its property or to which such entity or
any of its property is subject, including without limitation, applicable
securities laws and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or Permit or occupational safety or health
law, rule or regulation.

“Requisite Lenders” — means, as of any date, Lenders (which must include the
Lender then acting as Administrative Agent) having at least 66-2/3% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders holding at least 66-2/3% of the principal amount
outstanding under the Loan, provided that (a) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Pro Rata Shares of the Loan of Lenders shall be redetermined,
for voting purposes only, to exclude the Pro Rata Shares of the Loan of such
Defaulting Lenders, and (b) at all times when two or more Lenders are party to
this Agreement, the term “Requisite Lenders” shall in no event mean less than
two Lenders.

“Reserve Percentage” — is at any time the percentage announced by Administrative
Agent as the reserve percentage under Regulation D for loans and obligations
making reference to an Applicable LIBO Rate for a Fixed Rate Period or time
remaining in a Fixed Rate Period on a Price Adjustment Date, as appropriate. The
Reserve Percentage shall be based on Regulation D or other regulations from time
to time in effect concerning reserves for Eurocurrency Liabilities as defined in
Regulation D from related institutions as though Administrative Agent were in a
net borrowing position, as promulgated by the Board of Governors of the Federal
Reserve System, or its successor.

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit E-1, payable to the order of a Lender in a principal amount
equal to the amount of such Lender’s Commitment as originally in effect and
otherwise duly completed.

"Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subdivision Map” — shall have the meaning given to such term in Section 8.5.

“Subsidiary” — means for any entity, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) which is at the time directly or indirectly owned or controlled
by such entity or one or more subsidiaries of such entity or by such entity and
one or more subsidiaries of such entity.

“Subsidiary Guaranty” — shall have the meaning ascribed thereto in Section 8.16
hereof.

“Swingline Commitment” — means the Swingline Lender’s obligation to make
Swingline Loans to Borrower pursuant to Section 2.5 hereof in an amount up to,
but not exceeding the amount set forth in Section 2.5(a) hereof, as such amount
may be reduced from time to time in accordance with the terms hereof.

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5 hereof.

“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit E-2, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

“Swingline Termination Date” means the date which is seven (7) Business Days
prior to the Maturity Date.

“Tenant Letter of Credit” – means any letter of credit provided to Owner, as
landlord, by a tenant under a Permitted Lease as security for, or payment of,
any tenant obligations under such Permitted Lease.

“Title Policy” — means Lender’s Policy of Title Insurance as issued by
Commonwealth Land Title Insurance Company or such other title insurance company
mutually acceptable to Borrower and Administrative Agent.

“Total Budgeted Costs” — shall include all soft and hard costs to complete
Construction in Process on a Real Estate Asset, including but not limited to,
land, an interest reserve during construction, an operating deficit reserve,
tenant improvements, leasing costs, and infrastructure costs. The development
budget shall also include the fully budgeted costs of Construction in Process
acquired, or to be acquired, pursuant to purchase agreements or Real Estate
Assets being developed by third parties under a loan that the Borrower or the
Guarantor or their subsidiaries have guaranteed or otherwise have liability.

“Total Indebtedness” means, for any period, the sum (without duplication) of
(i) the amount of Indebtedness of the Borrower on a consolidated basis set forth
or required to be set forth on the then most recent quarterly financial
statements of the Borrower (without duplication), (ii) the outstanding amount of
Indebtedness of Minority Holdings pro rata allocable to the Borrower as of the
date of the financial statements described in clause (i), and (iii) without
duplication, the Contingent Obligations of the Borrower on a consolidated basis
and, to the extent allocable to Borrower in accordance with GAAP, of the
Minority Holdings as of the date of the financial statements described in clause
(i); provided, however, that in no event shall Total Indebtedness include
(1) for purposes of avoiding double counting relating to the same underlying
obligations, Indebtedness with respect to the letters of credit issued to
support guaranties of interest or interest and principal, (2) operating income
guaranties or other performance guaranty or completion guaranty obligations, or
(3) Contingent Obligations relating to the obligations of any Investment Grade
Credit Rating co-venturer.

“Total Liabilities” shall include all GAAP liabilities of Borrower on a
consolidated basis (without duplication), including Total Indebtedness, letters
of credit, purchase obligations, repurchase obligations, forward commitments
(including, but not limited to, forward equity commitments and commitments to
purchase properties that are subject to specific performance contracts),
unsecured debt, capitalized lease obligations (including ground leases to the
extent required under GAAP to be reported as a liability), guarantees of
indebtedness, subordinated debt, and unfunded obligations. Total Liabilities
will include (without redundancy): (a) 100% of the recourse liability of the
Borrower and its subsidiaries under (i) guarantees of indebtedness or (ii) loans
where the Borrower is liable for debt as a general partner or otherwise and
(b) the Borrower or any of its subsidiaries’ ownership share of non-recourse
debt in unconsolidated affiliates or debt that is not recourse to the Borrower
and its other subsidiaries. Total Liabilities will exclude deferred credit for
below market leases. For purposes of this definition, unconsolidated joint
venture and Minority Holdings are measured at the greater of Borrower’s economic
interest in such entity or the percentage of indebtedness guarantied by Borrower
or Guarantor relating to such entity.

“Unencumbered Asset” — means any Real Estate Asset that on any date of
determination: (a) is not subject to any material Liens (including any such Lien
imposed by the organizational documents of the owner of such asset), (b) is not
the subject of any matter that materially adversely affects the value of such
Real Estate Asset, (c) is not the subject of a Disqualifying Environmental
Event, (d) has been improved with a building or buildings which (1) have been
issued a certificate of occupancy (where available) or is otherwise lawfully
occupied for its intended use, and (2) are fully operational, and (e) is
wholly-owned in fee simple by the Borrower, Guarantor or a Subsidiary of
Borrower or Guarantor.

“Variable Rate” — on any day means a floating rate of interest per annum equal
to the higher of (a) the Prime Rate then in effect or (b) the Federal Funds Rate
then in effect as announced by the Federal Reserve Bank of New York plus
one-half percent (0.5%).

“Wells Fargo” — shall have the meaning given to such term in the preamble
hereto.

1.2 SCHEDULES AND EXHIBITS INCORPORATED. Schedules 1.1, 6.6 and 7.1, and
Exhibits A-1 through A-4, B, C, D, E-1 and E-2, F, G, H and I all attached
hereto, are hereby incorporated into this Agreement.

ARTICLE 2. LOAN

2.1 LOAN. By and subject to the terms of this Agreement, Lenders agree to lend
to Borrower, and Borrower agrees to borrow from Lenders, the principal sum of
SEVENTY-FIVE MILLION AND NO/100THS DOLLARS ($75,000,000.00), said sum to be
evidenced by the Notes. Subject to the terms and conditions set forth in this
Agreement, each Lender severally and not jointly agrees to make Loans to the
Borrower during the period from and including the Effective Date to but
excluding the Maturity Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Lender’s Commitment. Notwithstanding
anything to the contrary contained herein, the total amount outstanding
hereunder shall never exceed the Loan Availability. Within the foregoing limits
and subject to the other terms of this Agreement, the Borrower may borrow, repay
and reborrow amounts hereunder. The Notes shall be secured, in part, by the Deed
of Trust encumbering certain real property and improvements as legally defined
therein. Amounts disbursed to or on behalf of Borrower pursuant to the Notes
shall be used for such purposes and uses as may be permitted under this
Agreement and the other Loan Documents.

2.2 LOAN FEES.

(a) Unused Fee. During the period from the Effective Date to but excluding the
Maturity Date, the Borrower agrees to pay to the Administrative Agent for the
account of the Lenders an unused facility fee equal to (x) the sum of the daily
amount by which the aggregate amount of the Commitments exceeds the aggregate
outstanding principal balance of the Loan and Letter of Credit Liabilities
multiplied by (y) the rate per annum equal to fifteen one hundredths of one
percent (0.15%). Such fees shall be computed on a daily basis and payable
quarterly in arrears, commencing January 1, 2006, on the first day of each
April, July, October and January thereafter during the term of this Agreement
and on the Maturity Date.

(b) Extension Fee. If, pursuant to Section 2.6, the Borrower exercises its right
to extend the Initial Maturity Date, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender an extension fee equal to
twenty one hundredths of one percent (0.20%) of the amount of such Lender’s
Commitment at the time of such extension. Such fee shall be paid to the
Administrative Agent prior to, and as a condition to, such extension.

(c) Administrative Agent’s Fees. The Borrower agrees to pay to the
Administrative Agent such fees for services rendered by the Administrative Agent
and the Commitment Fee as shall be separately agreed upon in the Fee Letter.

(d) Letter of Credit Fees. While each Letter of Credit is outstanding, the
Borrower agrees to pay to the Administrative Agent for account of each Lender
and the Administrative Agent a letter of credit fee at a rate per annum equal to
the greater of (i) the Applicable Margin multiplied by the Stated Amount of each
Letter of Credit, or (ii) $1,000. Such fee shall be payable quarterly in advance
in an amount equal to 1/4 of the annual fee payable on the first day of each
calendar quarter such Letter of Credit is outstanding, prorated for partial
quarters. The fee provided for in the immediately preceding sentence shall be
nonrefundable. In addition, if at any time Wells Fargo is not the sole Lender,
the Borrower shall also pay to Administrative Agent a fronting fee for each
Letter of Credit issued by the Administrative Agent upon the Borrower’s request
in the amount equal to one-eighth of one percent (0.125%) multiplied by the
Stated Amount of such Letter of Credit, payable in full at the time of the
issuance of such Letter of Credit.

(e) Approved Property Closing Fee. In connection with each Approved Property
Closing, Borrower shall pay a review fee of $2,500.00 to Administrative Agent.

2.3 LOAN DOCUMENTS. Borrower, Owner and Guarantor shall execute and deliver to
Administrative Agent (or cause to be executed and delivered) concurrently with
this Agreement each of the documents, properly executed and in recordable form,
as applicable, described in Exhibit B as Loan Documents.

2.4 INCREASE IN COMMITMENT.

At any time on or before ninety (90) days prior to the Initial Maturity Date,
Borrower shall have the right to increase, and to request the Administrative
Agent to arrange the increase of, the aggregate amount of the Commitments by
providing written notice to the Administrative Agent, which notice shall be
irrevocable once given; provided, however, that after giving effect to any such
increases the aggregate amount of the Commitments shall not exceed
$100,000,000.00. Upon such request, and provided no Potential Default or Default
shall have occurred and be continuing or would occur after giving effect to such
increase, the Administrative Agent shall use its best efforts, in consideration
of a mutually agreed upon fee, to arrange the requested increase in the
Commitments through the syndication of such increase to existing Lenders or to
new Lenders, as more particularly described herein, so as to become effective
within ninety (90) days of the date of such request. The Administrative Agent
shall promptly notify each Lender of any such request. No Lender shall be
obligated in any way whatsoever to increase its Commitment. No increase of the
Commitments may be effected under this Section if either (x) a Potential Default
or a Default shall be in existence on the effective date of such increase or
would occur after giving effect to such increase or (y) any representation or
warranty made or deemed made by the Borrower or any other Loan Party in any Loan
Document to which such Loan Party is a party is not (or would not be) true or
correct on the effective date of such increase (the “Commitment Increase Date”).
In connection with any increase in the aggregate amount of the Commitments
pursuant to this Section 2.4 any Lender becoming a party hereto shall execute
such documents and agreements as the Administrative Agent may reasonably request
and (b) the Borrower shall make appropriate arrangements so that each new
Lender, and any existing Lender increasing its Commitment, receives a new or
replacement Note, as appropriate, in the amount of such Lender’s Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Commitment.

2.5 SWINGLINE LOANS.

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.13 and only if Wells Fargo is not the only Lender
under this Agreement, the Swingline Lender agrees to make Swingline Loans to the
Borrower, during the period from the Effective Date to but excluding the
Swingline Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, Five Million Dollars ($5,000,000.00) as
such amount may be reduced from time to time in accordance with the terms
hereof. If at any time the aggregate principal amount of the Swingline Loans
outstanding at such time exceeds the Swingline Commitment in effect at such
time, the Borrower shall promptly pay the Administrative Agent for the account
of the Swingline Lender the amount of such excess. Subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans hereunder.

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to an Application
for Payment delivered no later than 9:00 a.m. San Francisco time on the proposed
date of such borrowing. Not later than 11:00 a.m. San Francisco time on the date
of the requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Section 3.1 hereof for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Variable Rate as in effect from time to time or at such other rate or rates
as the Borrower and the Swingline Lender may agree from time to time in writing.
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 2.7 hereof with respect to interest on
Variable Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of One Million Dollars ($1,000,000.00) and integral multiples of One
Hundred Thousand Dollars ($100,000.00) in excess thereof, or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. Any voluntary
prepayment of a Swingline Loan must be in integral multiples of One Hundred
Thousand Dollars ($100,000.00) or the aggregate principal amount of all
outstanding Swingline Loans (or such other minimum amounts upon which the
Swingline Lender and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender prior written notice
thereof no later than 10:00 a.m. San Francisco time on the day prior to the date
of such prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within seven (7) Business Days after the
date such Swingline Loan was made. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Termination Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), request a
borrowing from the Lenders in an amount equal to the principal balance of such
Swingline Loan, which shall bear interest at the Variable Rate. The amount
limitations contained in Section 2.13 shall not apply to any borrowing from the
Lenders made pursuant to this subsection. The Swingline Lender shall give notice
to the Administrative Agent of any such borrowing from the Lenders not later
than 9:00 a.m. San Francisco time at least one Business Day prior to the
proposed date of such borrowing. Each Lender will make available to the
Administrative Agent at the Principal Office for the account of the Swingline
Lender, in immediately available funds, the proceeds of such borrowing. The
Administrative Agent shall pay the proceeds of such borrowing to the Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan. If the
Lenders are prohibited from making Loans required to be made under this
subsection for any reason whatsoever, including without limitation, the
occurrence of any of the Potential Defaults or Defaults described in
Sections 10.1(f) through (h) of this Agreement, each Lender shall purchase from
the Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Pro Rata Share of such Swingline
Loan, by directly purchasing a participation in such Swingline Loan in such
amount and paying the proceeds thereof to the Administrative Agent for the
account of the Swingline Lender in Dollars and in immediately available funds. A
Lender’s obligation to purchase such a participation in a Swingline Loan shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Potential
Default or Default (including without limitation, any of the Potential Defaults
or Defaults described in Sections 10.1(f) through (h) of this Agreement or the
termination of any Lender’s Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a material
adverse effect on any Loan Party, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, Borrower, Owner or Guarantor or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If such amount is not in fact made available to the Swingline
Lender by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof, at the Federal Funds Rate. If such
Lender does not pay such amount forthwith upon the Swingline Lender’s demand
therefor, and until such time as such Lender makes the required payment, the
Swingline Lender shall be deemed to continue to have outstanding Swingline Loans
in the amount of such unpaid participation obligation for all purposes of the
Loan Documents (other than those provisions requiring the other Lenders to
purchase a participation therein). Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loan, and
any other amounts due it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).

2.6 MATURITY DATE.

(a) In General. Subject to the provisions of Section 2.5 hereof relating to
Swingline Loans, all sums due and owing under this Agreement and the other Loan
Documents shall be repaid in full on or before the Maturity Date. All payments
due to Administrative Agent and Lenders under this Agreement, whether at the
Maturity Date or otherwise, shall be paid in Dollars in immediately available
funds.

(b) Extension Option. Borrower shall have the option to extend the term of the
Loan from the Initial Maturity Date to the Extended Maturity Date (the
“Extension Option”) upon satisfaction of each of the following conditions
precedent with respect thereto:



  (i)   Borrower shall provide Administrative Agent with written notice of
Borrower’s request to exercise the Extension Option not more than one hundred
twenty (120) days but not less than sixty (60) days prior to the Initial
Maturity Date;



  (ii)   As of the date of Borrower’s delivery of notice of its request to
exercise the Extension Option, and as of the Initial Maturity Date, all of
Borrower, Owner’s and Guarantor’s representations and warranties in the Loan
Documents shall be true and correct in all material respects and no Default or
Potential Default shall have occurred and be continuing and Borrower, Owner and
Guarantor shall so certify in writing;



  (iii)   Borrower, Owner and Guarantor shall execute or cause the execution of
all documents reasonably required by Administrative Agent to exercise the
Extension Option and shall deliver to Administrative Agent, at Borrower’s sole
cost and expense, such title insurance endorsements as are reasonably required
by Administrative Agent;



  (iv)   On the date of Borrower’s delivery of notice of request to exercise
each Extension Option, Borrower shall pay to Administrative Agent an extension
fee equal to twenty one-hundredths of one percent (0.20%) of the aggregate
Commitment, together with all reasonable costs and expenses incurred by or on
behalf of Administrative Agent in connection with the extension; and



  (v)   If so required by Administrative Agent, Administrative Agent shall have
ordered and received, at Borrower’s expense, an Appraisal of the Property for
purposes of re-calculating Loan Availability pursuant to Section 2.13 hereof.

(c) No Obligation to Extend. Notwithstanding Borrower’s right to extend the
Initial Maturity Date of the Loan as set forth hereinabove, Borrower hereby
agrees that Lenders shall have no commitment or obligation to extend the Initial
Maturity Date, unless each of the conditions set forth in Section 2.6(b) above
shall have been satisfied.

2.7 INTEREST ON THE LOAN.

(a) Interest Payments. Interest accrued on the outstanding principal balance of
the Loan shall be due and payable, in the manner provided in this Section 2.7,
on the first day of each month commencing with the first month after the
Effective Date.

(b) Default Interest. Notwithstanding the rates of interest specified in
Sections 2.7(e) below and the payment dates specified in Section 2.7(a), at
Requisite Lenders’ discretion at any time following the occurrence and during
the continuance of any Default, the principal balance of the Loan then
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loan not paid when due, shall bear interest payable upon demand
at the Alternate Rate. All other amounts due Administrative Agent or Lenders
(whether directly or for reimbursement) under this Agreement or any of the other
Loan Documents if not paid when due, or if no time period is expressed, if not
paid within ten (10) days after demand, shall likewise, at the option of
Requisite Lenders, bear interest from and after demand at the Alternate Rate.

(c) Late Fee. Borrower acknowledges that late payment to Administrative Agent
will cause Administrative Agent and Lenders to incur costs not contemplated by
this Agreement. Such costs include, without limitation, processing and
accounting charges. Therefore, if Borrower fails timely to pay any sum due and
payable hereunder through the Maturity Date (other than payment of the entire
outstanding balance of the Loan on the Maturity Date), unless waived by
Administrative Agent, a late charge of four cents ($.04) for each dollar of any
such principal payment, interest or other charge due hereon and which is not
paid within fifteen (15) days after such payment is due, shall be charged by
Administrative Agent (for the benefit of Lenders) and paid by Borrower for the
purpose of defraying the expense incident to handling such delinquent payment.
Borrower and Administrative Agent agree that this late charge represents a
reasonable sum considering all of the circumstances existing on the date hereof
and represents a fair and reasonable estimate of the costs that Administrative
Agent and Lenders will incur by reason of late payment. Borrower and
Administrative Agent further agree that proof of actual damages would be costly
and inconvenient. Acceptance of any late charge shall not constitute a waiver of
the default with respect to the overdue installment, and shall not prevent
Administrative Agent from exercising any of the other rights available hereunder
or any other Loan Document. Such late charge shall be paid without prejudice to
any other rights of Administrative Agent.

(d) Computation of Interest. Interest shall be computed on the basis of the
actual number of days elapsed in the period during which interest or fees accrue
and a year of three hundred sixty (360) days on the principal balance of the
Loan outstanding from time to time. In computing interest on the Loan, the date
of the making of a disbursement under the Loan shall be included and the date of
payment shall be excluded. Notwithstanding any provision in this Section 2.7,
interest in respect of the Loan shall not exceed the maximum rate permitted by
applicable law.

(e) Effective Rate. The “Effective Rate” upon which interest shall be calculated
for the Loan shall, from and after the Effective Date of this Agreement, be one
or more of the following:

(i) Provided no Default exists under this Agreement:

(A) for that portion of the principal balance of the Notes which Borrower has
not elected to be a Fixed Rate Portion, the Effective Rate shall be calculated
assuming Borrower has elected a Fixed Rate Period of one (1) month therefor,
subject to the provision in Section 2.7(e)(i)(B) below.

(B) for those portions of the principal balance of the Notes which are Fixed
Rate Portions, the Effective Rate for the Fixed Rate Period thereof shall be the
Fixed Rate selected by Borrower and set in accordance with the provisions
hereof, provided, however, if any of the transactions necessary for the
calculation of interest at any Fixed Rate requested or selected by Borrower
should be or become prohibited or unavailable to Administrative Agent, or, if in
Administrative Agent ‘s good faith judgment, it is not possible or practical for
Administrative Agent to set a Fixed Rate for a Fixed Rate Portion and Fixed Rate
Period as requested or selected by Borrower, the Effective Rate for such Fixed
Rate Portion shall remain at or revert to the Variable Rate.

(ii) During such time as a Default exists under this Agreement; or from and
after the date on which all sums owing under the Notes become due and payable by
acceleration or otherwise; or from and after the date on which the Collateral or
any portion thereof or interest therein, is sold, transferred, mortgaged,
assigned, or encumbered, whether voluntarily or involuntarily, or by operation
of law or otherwise, without Administrative Agent’s prior written consent
(whether or not the sums owing under the Notes become due and payable by
acceleration); or from and after the Maturity Date, then at the option of
Requisite Lenders in each case, the interest rate applicable to the then
outstanding principal balance of the Loan shall be the Alternate Rate.

(f) Selection of Fixed Rate. Provided no Default or Potential Default exists
under this Agreement, Borrower, at its option and upon satisfaction of the
conditions set forth herein, may request a Fixed Rate as the Effective Rate for
calculating interest on the portion of the unpaid principal balance and for the
period selected in accordance with and subject to the following procedures and
conditions, provided, however, that Borrower may not have in effect at any one
time more than eight (8) Fixed Rates:

(i) Borrower shall deliver to the Disbursement and Operations Center of
Administrative Agent, 2120 East Park Place, Suite 100, El Segundo, California,
90245, with a copy to: Administrative Agent, 1750 H Street, N.W., Washington,
D.C. 20006 Attention: Erin P. Peart or such other addresses as Administrative
Agent shall designate, an original or facsimile Fixed Rate Notice no later than
9:00 A.M. (California time), and not less than three (3) nor more than five
(5) Business Days prior to the proposed Fixed Rate Period for each Fixed Rate
Portion. Any Fixed Rate Notice pursuant to this subsection (i) is irrevocable.

Administrative Agent is authorized to rely upon the telephonic request and
acceptance of Oliver T. Carr, III, John Schissel or Edward W. Schulze, Jr. as
Borrower’s duly authorized agents, or such additional authorized agents as
Borrower shall designate in writing to Administrative Agent. Borrower’s
telephonic notices, requests and acceptances shall be directed to such officers
of Administrative Agent as Administrative Agent may from time to time designate.

(ii) Borrower may elect (A) to convert Variable Rate advances to a Fixed Rate
Portion, or (B) to convert a matured Fixed Rate Portion into a new Fixed Rate
Portion, provided, however, that the aggregate amount of the advance being
converted into or continued as a Fixed Rate Portion shall comply with the
definition thereof as to Dollar amount. The conversion of a matured Fixed Rate
Portion back to a Variable Rate or to a new Fixed Rate Portion shall occur on
the last Business Day of the Fixed Rate Period relating to such Fixed Rate
Portion. Each Fixed Rate Notice shall specify (A) the amount of the Fixed Rate
Portion, (B) the Fixed Rate Period, and (C) the Fixed Rate Commencement Date.

(iii) Upon receipt of a Fixed Rate Notice in the proper form requesting a Fixed
Rate Portion advance under subsections (i) and (ii) above, Administrative Agent
shall determine the Fixed Rate applicable to the Fixed Rate Period for such
Fixed Rate Portion two (2) Business Days prior to the beginning of such Fixed
Rate Period. Each determination by Administrative Agent of the Fixed Rate shall
be conclusive and binding upon the parties hereto in the absence of manifest
error. Administrative Agent shall deliver to Borrower and each Lender (by
facsimile) an acknowledgment of receipt and confirmation of the Fixed Rate
Notice; provided, however, that failure to provide such acknowledgment of
receipt and confirmation of the Fixed Rate Notice to Borrower or any Lender
shall not affect the validity of such rate.

(iv) If Borrower does not make a timely election to convert all or a portion of
a matured Fixed Rate Portion into a new Fixed Rate Portion in accordance with
this Section 2.7(f) above, such Fixed Rate Portion shall be automatically
converted to a Fixed Rate Portion with a Fixed Rate Period of one (1) month upon
the expiration of the Fixed Rate Period applicable to such Fixed Rate.

(g) Fixed Rate Taxes, Regulatory Costs and Reserve Percentages. Upon
Administrative Agent’s demand, Borrower shall pay to Administrative Agent for
the account of each Lender, in addition to all other amounts which may be, or
become, due and payable under this Agreement and the other Loan Documents, any
and all Fixed Rate Taxes and Regulatory Costs, to the extent they are not
internalized by calculation of a Fixed Rate. Further, at Administrative Agent’s
option, the Fixed Rate shall be automatically adjusted by adjusting the Reserve
Percentage, as determined by Administrative Agent in its prudent banking
judgment, from the date of imposition (or subsequent date selected by
Administrative Agent) of any such Regulatory Costs. Administrative Agent shall
give Borrower notice of any Fixed Rate Taxes and Regulatory Costs as soon as
practicable after their occurrence, but Borrower shall be liable for any Fixed
Rate Taxes and Regulatory Costs regardless of whether or when notice is so
given.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

3

(h) Fixed Rate Price Adjustment. Borrower acknowledges that prepayment or
acceleration of a Fixed Rate Portion during a Fixed Rate Period shall result in
Lenders’ incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a Fixed Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise prior to the expiration of the applicable Fixed Rate
Period for such Fixed Rate Portion (“Price Adjustment Date”), Borrower will pay
Administrative Agent, for the account of each Lender (in addition to all other
sums then owing to Lenders) an amount (“Fixed Rate Price Adjustment”) equal to
the then present value of (i) the amount of interest that would have accrued on
the Fixed Rate Portion for the remainder of the Fixed Rate Period at the Fixed
Rate set on the Fixed Rate Commencement Date, less (ii) the amount of interest
that would accrue on the same Fixed Rate Portion for the same period if the
Fixed Rate were set on the Price Adjustment Date at the Applicable LIBO Rate in
effect on the Price Adjustment Date. The present value shall be calculated by
using as a discount rate the LIBO Rate quoted on the Price Adjustment Date.

By initialing this provision where indicated below, Borrower confirms that
Lenders’ agreement to make the Loan at the interest rates and on the other terms
set forth herein and in the other Loan Documents constitutes adequate and
valuable consideration, given individual weight by Borrower, for this Agreement.

Borrower Initials.      

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

(i)

4

Purchase, Sale and Matching of Funds. Borrower understands, agrees and
acknowledges the following: (a) Lenders have no obligation to purchase, sell
and/or match funds in connection with the use of a LIBO Rate as a basis for
calculating a Fixed Rate or Fixed Rate Price Adjustment; (b) a LIBO Rate is used
merely as a reference in determining a Fixed Rate and Fixed Rate Price
Adjustment; and (c) Borrower has accepted a LIBO Rate as a reasonable and fair
basis for calculating a Fixed Rate and a Fixed Rate Price Adjustment. Borrower
further agrees to pay the Fixed Rate Price Adjustment, Fixed Rate Taxes and
Regulatory Costs, if any, whether or not any Lender elects to purchase, sell
and/or match funds.

(j) Adjustment of Applicable Margin. The Applicable Margin shall be adjusted, if
applicable, upon receipt by Administrative Agent of the Compliance Certificate
from Borrower pursuant to Section 9.10 hereof or Administrative Agent’s
determination of the Leverage Ratio in the event that Borrower fails to provide
such Compliance Certificate in a timely manner, but in no event later than forty
five (45) days after the end of each of Borrower’s fiscal quarters.

2.8 PAYMENTS.

(a) Manner and Time of Payment. All payments of principal, interest and fees
hereunder payable to Administrative Agent or the Lenders shall be made without
condition or reservation of right and free of set-off or counterclaim, in
Dollars and by wire transfer (pursuant to Administrative Agent’s written wire
transfer instructions) of immediately available funds, to Administrative Agent,
for the account of each Lender as applicable, not later than 11:00 A.M. (San
Francisco time) on the date due; and funds received by Administrative Agent
after that time and date shall be deemed to have been paid on the next
succeeding Business Day. The Borrower shall, at the time of making each payment
under this Agreement or any other Loan Document, specify to the Administrative
Agent the amounts payable by the Borrower hereunder to which such payment is to
be applied.

(b) Payments on Non-Business Days. Whenever any payment to be made by Borrower
hereunder shall be stated to be due on a day which is not a Business Day,
payments shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
and of any fees due under this Agreement, as the case may be.

(c) Voluntary Prepayment. Borrower may, upon not less than three (3) Business
Days’ prior written notice to Administrative Agent not later than 11:00 A.M.
(San Francisco time) on the date given, at any time and from time to time,
prepay all or any portion of the Loan without penalty, except as otherwise
expressly set forth in this Section 2.8(c). Any notice of prepayment given to
Administrative Agent under this Section 2.8(c) shall specify the date of
prepayment and the principal amount of the prepayment. In the event of a
prepayment of any Fixed Rate Portion, Borrower shall concurrently pay any Fixed
Rate Price Adjustment payable in respect thereof.

2.9 FULL REPAYMENT AND RECONVEYANCE. Upon the request of Borrower and receipt of
all sums owing and outstanding under the Loan Documents, Administrative Agent
shall issue a full reconveyance of the Property from the lien of the Deed of
Trust; provided, however, that all of the following conditions shall be
satisfied at the time of, and with respect to, such reconveyance:
(a) Administrative Agent, for the benefit of Lenders, shall have received all
escrow, closing and recording costs, the costs of preparing and delivering such
reconveyance and any sums then due and payable under the Loan Documents; and
(b) Administrative Agent shall have received a written release satisfactory to
Administrative Agent of any set aside letter, letter of credit or other form of
undertaking which Administrative Agent or any Lender has issued to any surety,
Governmental Authority or any other party in connection with the Loan. Lenders’
obligations to make further disbursements under the Loan shall terminate as to
any portion of the Loan undisbursed as of the date of issuance of such full
release or reconveyance, and any commitment of Lenders to lend any undisbursed
portion of the Loan shall be canceled.

2.10 LENDERS’ ACCOUNTING. Administrative Agent shall maintain a loan account
(the “Loan Account”) on its books in which shall be recorded (a) the names and
addresses and the Pro Rata Shares of the commitment of each of the Lenders, and
principal amount of the Loan owing to each Lender from time to time, and (b) all
repayments of principal and payments of accrued interest, as well as payments of
fees required to be paid pursuant to this Agreement. All entries in the Loan
Account shall be made in accordance with Administrative Agent’s customary
accounting practices as in effect from time to time. Monthly or at such other
interval as is customary with Administrative Agent’s practice, Administrative
Agent will render a statement of the Loan Account to Borrower and will deliver a
copy thereof to each Lender. Each such statement shall be deemed final, binding
and conclusive upon Borrower in all respects as to all matters reflected therein
(absent manifest error).

2.11 LETTERS OF CREDIT.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
Administrative Agent, on behalf of Lenders, agrees to issue for the account of
the Borrower during the period from and including the Effective Date to ninety
(90) days prior to the Maturity Date, one or more letters of credit (each a
“Letter of Credit”) in such form and containing such terms as may be requested
from time to time by the Borrower and acceptable to Administrative Agent, up to
a maximum aggregate Stated Amount at any one time outstanding not to exceed
$5,000,000 as such amount may be reduced from time to time in accordance with
the terms hereof (the “L/C Commitment Amount”). The Borrower understands and
agrees that Letter of Credit Liabilities are treated as advances under the
Commitments of the Lenders for the purpose of reducing the availability of
advances under the Revolving Note.

(b) Terms of Letters of Credit. At the time of issuance, the amount, terms and
conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Administrative Agent.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond thirty (30) days prior to the Maturity Date,
(ii) any Letter of Credit have an initial duration in excess of one year, or
(iii) a Letter of Credit be issued within 30 days prior to the Maturity Date.
The initial Stated Amount of each Letter of Credit shall be at least $25,000.00.

(c) Requests for Issuance of Letters of Credit. In connection with the proposed
issuance of a Letter of Credit, the Borrower shall give Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) at least
five (5) Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit, (i) the proposed initial Stated Amount,
(ii) the beneficiary, (iii) whether such Letter of Credit is a commercial or
standby letter of credit, and (iv) the proposed expiration date. The Borrower
shall also execute and deliver such customary applications and agreements for
standby letters of credit, standby letter of credit agreements, applications for
amendment to letter of credit, and other forms as requested from time to time by
the Administrative Agent. Borrower shall cause the executed completed
application for the issuance of a Letter of Credit to be delivered to the
Administrative Agent no later than the date of the delivery of the written
notice described in the first sentence of this Section 2.11(c). Provided the
Borrower has given the notice prescribed by the first sentence of this
subsection and the Borrower has executed and delivered to the Administrative
Agent the agreements, applications and other forms as required by the
immediately preceding sentence of this subsection, and subject to the terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Article VI, Administrative Agent agrees to
issue the requested Letter of Credit on the requested date of issuance for the
benefit of the stipulated beneficiary but in no event prior to the date five
(5) Business Days following the date after which Administrative Agent received
the items required to be delivered to it under this subsection. Upon the written
request of the Borrower, Administrative Agent shall deliver to the Borrower a
copy of (i) any Letter of Credit proposed to be issued hereunder prior to the
issuance thereof, and (ii) each issued Letter of Credit within a reasonable time
after the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of the
Letter of Credit Document shall control.

(d) Reimbursement Obligations. Upon receipt by Administrative Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, Administrative Agent shall promptly notify the Borrower of the amount to
be paid by Administrative Agent as a result of such demand and the date on which
payment is to be made by Administrative Agent to such beneficiary in respect of
such demand. The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse Administrative Agent for the amount of each demand
for payment under each Letter of Credit on the date which is one (1) Business
Day after the date on which payment is to be made by the Administrative Agent to
the beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind. Upon receipt by Administrative Agent of any payment in
respect of any Reimbursement Obligation, Administrative Agent shall promptly pay
to each Lender that has acquired a participation therein under the second
sentence of Section 2.10(f) such Lender’s Pro Rata Share of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent whether or not the Borrower intends to borrow hereunder to
finance its obligation to reimburse the Administrative Agent for the amount of
the related demand for payment and, if it does, the Borrower shall submit a
timely request for such borrowing as provided in the applicable provisions of
this Agreement. If the Borrower fails to so advise the Administrative Agent, or
if the Borrower fails to reimburse the Administrative Agent for a demand for
payment under a Letter of Credit by the date of such payment, the Administrative
Agent shall give each Lender prompt notice thereof and of the amount of the
demand for payment, specifying such Lender’s Pro Rata Share of the amount of the
related demand for payment and the provisions of Section 2.10(g) shall apply,
and such advance shall constitute an advance under the Commitment at the
Applicable LIBOR Rate with a one (1) month Interest Period.

(f) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Administrative Agent of any Letter of Credit each Lender shall be deemed
to have absolutely, irrevocably and unconditionally purchased and received from
the Administrative Agent, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Pro Rata Share of the liability
of the Administrative Agent with respect to such Letter of Credit and each such
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Administrative Agent to pay and discharge when due, such Lender’s Pro Rata Share
of the Administrative Agent’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Lender to the Administrative
Agent in respect of any Letter of Credit pursuant to Section 2.10(g) below, such
Lender shall, automatically and without any further action on the part of the
Administrative Agent or such Lender, acquire (i) a participation in an amount
equal to such payment in the Reimbursement Obligation owing to the
Administrative Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Pro Rata Share in
any interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than fees owing only to the Administrative
Agent).

(g) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent on demand in immediately available funds in Dollars the
amount of such Lender’s Pro Rata Share of each drawing paid by the
Administrative Agent under each Letter of Credit to the extent such amount is
not reimbursed by the Borrower pursuant to Section 2.10(d); provided, however,
that in respect of any drawing under any Letter of Credit, the maximum amount
that any Lender shall be required to fund shall not exceed such Lender’s Pro
Rata Share of such drawing. Each Lender’s obligation to make such payments to
the Administrative Agent under this subsection, and the Administrative Agent’s
right to receive the same, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Potential Default or Default, or (iv) the
termination of the Commitments. Each such payment to the Administrative Agent
shall be made without any offset, abatement, withholding or deduction
whatsoever.

(h) Administrative Agent’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligation. In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, the Administrative Agent shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit and Administrative Agent shall give Borrower notice of any
draw on a Letter of Credit. In furtherance and not in limitation of the
foregoing, neither the Administrative Agent nor any of the Lenders shall be
responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (iv) errors in interpretation of
technical terms; (v) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vi) the misapplication by the beneficiary of any Letter
of Credit, or of the proceeds of any drawing under any Letter of Credit; or
(vii) any consequences arising from causes beyond the control of the
Administrative Agent or the Lenders. None of the above shall affect, impair or
prevent the vesting of any of the Administrative Agent’s rights or powers
hereunder. Any action taken or omitted to be taken by the Administrative Agent
under or in connection with any Letter of Credit, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create against the
Administrative Agent any liability to the Borrower or any Lender. In this
connection, the obligation of the Borrower to reimburse the Administrative Agent
for any drawing made under any Letter of Credit shall be absolute, unconditional
and irrevocable and shall be paid strictly in accordance with the terms of this
Agreement or any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Administrative Agent, any Lender,
any beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any demand, statement or any
other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (E) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(F) payment by the Administrative Agent under the Letter of Credit against
presentation of a draft or certificate which does not strictly comply with the
terms of the Letter of Credit; and (G) any other act, omission to act, delay or
circumstance whatsoever that might, but for the provisions of this Section,
constitute a legal or equitable defense to or discharge of the Borrower’s
Reimbursement Obligations.

(i) Amendments, Etc. The issuance by the Administrative Agent of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefore be made
through the Administrative Agent), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Requisite Lenders shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 2.2(d).

(j) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the Administrative Agent shall deliver to each Lender and the
Borrower a notice describing the aggregate amount of all Letters of Credit
outstanding at such time. Upon the request of any Lender from time to time, the
Administrative Agent shall deliver any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding. Other than
as set forth in this subsection, the Administrative Agent shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued hereunder. The failure of the Administrative Agent to perform its
requirements under this subsection shall not relieve any Lender from its
obligations under Section 2.11(g).

(k) Effect of Letters of Credit on Commitments. Upon the issuance by the
Administrative Agent of any Letter of Credit and until such Letter of Credit
shall have expired or been terminated, the Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Pro Rata Share and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

(l) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under Sections 2.7(g) and 12.15 (but without
duplication), if as a result of any regulatory change or any risk-based capital
guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Administrative Agent of issuing (or any
Lender of purchasing participations in) or maintaining its obligation hereunder
to issue (or purchase participations in) any Letter of Credit or reduce any
amount receivable by the Administrative Agent or any Lender hereunder in respect
of any Letter of Credit, then, upon demand by the Administrative Agent or such
Lender, the Borrower shall within thirty (30) days after receipt of notice from
the Administrative Agent pay immediately to the Administrative Agent for its
account or the account of such Lender, as applicable, from time to time as
specified by the Administrative Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Administrative Agent or such Lender for
such increased costs or reductions in amount.

2.12 CONDITIONS PRECEDENT TO APPROVAL OF A REAL ESTATE ASSET AS AN APPROVED
ASSET. If and when Borrower wishes to obtain approval of an Unencumbered Asset
or Proposed Acquisition for inclusion as an additional Approved Asset, Borrower
shall submit to Administrative Agent a written request for such approval,
together with a certificate signed by Borrower stating that the Unencumbered
Asset or Proposed Acquisition complies with all of the terms, provisions and
conditions of this Agreement (with respect to a Proposed Acquisition, subject
only to the acquisition of the asset), and the following conditions must be
satisfied in the sole discretion of Administrative Agent (provided, however, if
the Commitments are increased pursuant to Section 2.4 of this Agreement and
Wells Fargo is not the sole Lender hereunder, the approval of Requisite Lenders
shall also be required) in reliance upon documentation provided by Borrower:

(a) Such asset must be an office property owned or to be owned by Borrower or an
Approved Subsidiary in fee simple, subject to no Liens (whether directly or
indirectly);

(b) Borrower shall provide, at the time of its request for approval (or in any
event prior to the addition of such asset as an Approved Asset) all of the
following information regarding the Unencumbered Asset or Proposed Acquisition,
in form and substance satisfactory to Administrative Agent:

(i) a written description, including its size, legal description and location;

(ii) a commitment for title insurance regarding the property, evidencing that
such asset is an Unencumbered Asset (or in the case of a Proposed Acquisition,
would be an Unencumbered Asset upon acquisition by Borrower or a Subsidiary of
Borrower or Guarantor) and a survey;

(iii) a current rent roll and copies of all leases affecting said property and
estoppels and SNDAs from such tenants and substantially in Administrative
Agent’s standard form;

(iv) operating statements for the prior three (3) years, if available (but in no
event less than the prior twelve (12) months);

(v) market, location and demographic information;

(vi) pro forma operating and capital budgets;

(vii) evidence that such Unencumbered Asset or such Proposed Acquisition (and
the Approved Assets as a whole, taking into account such Unencumbered Asset or
such Proposed Acquisition) meets the Minimum Lease Up Requirement;

(viii) an environmental questionnaire completed by Borrower regarding the asset,
and an environmental site assessment with respect to the presence, if any, of
Hazardous Materials on the Unencumbered Asset or Proposed Acquisition;

(ix) the policies of insurance required by the Loan Documents accompanied by
evidence of the payment of the premium therefor, including flood insurance, if
applicable, evidence satisfactory to Administrative Agent that the Land is not
located within the 100-year flood plain or identified as a special flood hazard
area as defined by the Federal Insurance Administration;

(x) if Borrower, Approved Subsidiary, any Guarantor and/or any general partner
or manager thereof is a corporation, a partnership, a trust or a limited
liability company, a copy of such entity’s articles of incorporation and bylaws,
partnership agreement and certificate of partnership, declaration of trust,
articles of organization and operating agreement, whichever may be applicable,
and all amendments thereto, certified by Borrower to be true, correct and
complete;

(xi) completed Customer Information Forms in accordance with the USA Patriot Act
for the Subsidiary owning or acquiring said Unencumbered Asset or Proposed
Acquisition who is proposed to be an Approved Subsidiary under this Agreement;

(xii) opinions of counsel as required by Administrative Agent;

(xiii) all authorizations and permits which are then procurable and required by
any Legal Requirement for any construction and use of the Improvements;

(xiv) evidence of status of zoning of the Unencumbered Asset or Proposed
Acquisition;

(xv) tax identification number(s) assigned to the Unencumbered Asset or Proposed
Acquisition (i.e., county, city and school, etc.), the approximate date tax
statement(s) are to be issued and the date(s) taxes would become delinquent if
not paid;

(xvi) copies of all existing management agreements, parking agreements, leasing
agreements and asset management agreements;

(xvii) copies of structural and physical inspection reports for the Unencumbered
Asset or Proposed Acquisition;

(xviii) an appraisal prepared by an appraiser acceptable to Administrative Agent
and approved by Administrative Agent showing the value of the Unencumbered Asset
or Proposed Acquisition;

(xix) copies of all agreements which are material to operation of the
Unencumbered Asset or Proposed Acquisition; and

(xx) any other documents and information Administrative Agent may reasonably
require.

(c) Administrative Agent shall have completed to its satisfaction, and at the
Borrower’s expense, an inspection of the Unencumbered Asset or Proposed
Acquisition, if it elects to do so and received and reviewed an Appraisal with
respect thereto.

(d) Administrative Agent shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Administrative Agent may reasonably request.

(e) The proposed Unencumbered Asset or Proposed Acquisition complies with the
terms, provisions, requirements and conditions of this Agreement.

Upon receipt of the above-mentioned written request, certificate and other items
(collectively, the “Approval Prerequisites”), Administrative Agent may, on
behalf of the Lenders, engage legal counsel to review items (ii), (viii) and
(x) through (xiii) of Section 2.12(b) above, all at Borrower’s sole cost and
expense and to prepare documentation pursuant to which the Subsidiary shall
become an Approved Subsidiary and shall execute and deliver a Joinder to the
Owner’s Guaranty and this Agreement, a deed of trust or mortgage conveying a
first lien on said Unencumbered Asset on Administrative Agent’s standard form
(which shall be cross-collateralized and cross-defaulted with the Deed of Trust)
and any other documents required by Administrative Agent in connection therewith
(the “Approved Asset Closing”). From and after the Approved Asset Closing,
(i) such additional Approved Asset shall serve as collateral for the Loan and
shall be deemed included in the defined term “Property” and (ii) such Approved
Subsidiary shall be deemed included in the defined term “Owner” hereunder.

2.13 DETERMINATION OF LOAN AVAILABILITY

(a) Loan Availability shall be initially calculated by Borrower and finally
determined by Administrative Agent in its sole discretion on the first day of
each fiscal quarter.

(b) For any period of determination, Loan Availability shall equal the lesser of
the following amounts:

(i) The aggregate Commitment of all of the Lenders;

(ii) Seventy percent (70%) of the value of the Approved Assets (and for purposes
of this determination, Borrower shall provide evidence to Administrative Agent
that each such Approved Asset continues to satisfy the requirements of an
Approved Asset, including the Minimum Lease Up Requirement) as determined by
Administrative Agent based on Appraisals obtained and reviewed by Administrative
Agent (prior to the Effective Date, in connection with an Approved Asset Closing
or in connection with the exercise by Borrower of the Extension Option);
provided, however if an Approved Asset was acquired by Borrower or the Approved
Subsidiary within the previous two fiscal quarters, the value attributable
thereto shall not exceed Borrower’s undepreciated GAAP basis therein; or

(iii) The Permanent Loan Estimate (using Adjusted NOI for Approved Assets during
the previous two (2) fiscal quarters, annualized);

provided, however, Loan Availability shall be reduced on a dollar for dollar
basis by (x) the Letter of Credit Liabilities, (y) the aggregate balance of any
Swingline Loans made by the Swingline Lender and outstanding hereunder, and
(z) one and one-half (1.5) times the amount of any Lien (other than any Lien
securing the Loan) arising with respect to any Approved Asset until same is paid
in full, discharged or bonded over to the satisfaction of the Administrative
Agent (provided that such Lien is less than one percent (1%) of the Permanent
Loan Estimate of the Approved Asset, it being acknowledged that for so long as
any Lien in excess of such amount encumbers an Approved Asset, such Real Estate
Asset shall not be an Approved Asset).

(c) In no event shall Lenders be obligated to make advances which in the
aggregate exceed Loan Availability as determined by Administrative Agent from
time to time. If at any time Loan Availability is less than the aggregate unpaid
principal balance of advances outstanding, Borrower shall, within ninety
(90) days of such determination by Administrative Agent, either (i) cure the
cause of such reduction in Loan Availability, or (ii) pay the excess of amounts
outstanding under the Loan over Loan Availability to Administrative Agent on
behalf of the Lenders. No additional advances shall be made hereunder and no
additional Letters of Credit shall be issued hereunder until such time as
Administrative Agent determines that such condition has been cured. It shall be
a Default hereunder if Borrower fails to cure the cause of the reduction in Loan
Availability or make the required payment within such ninety (90) day period.

2.14 PARTIAL RELEASE OF PROPERTY.

(a) Upon satisfaction of all of the terms and conditions of this Section 2.14,
Borrower shall be entitled to request and obtain from Administrative Agent the
release from the lien and security interest of the Deed of Trust of one or more
Properties, provided that the Borrower satisfies all of the following
conditions:

(i) Each request by Borrower for the release of a Property shall be accompanied
by a calculation of Loan Availability assuming that such Property is released
which calculation shall be confirmed by Administrative Agent in its sole
discretion.

(ii) Administrative Agent shall have received all information, documents and
materials required by the Loan Documents or otherwise necessary for
Administrative Agent to process Borrower’s request for a release, all reasonable
costs and expenses of Administrative Agent associated with such release
(including, but not limited to, legal fees relating thereto) and such title
insurance endorsements as are reasonably required by Administrative Agent.

(iii) At the time of such release and as a condition precedent thereto, Borrower
shall pay the excess of amounts outstanding under the Loan over such
recalculated Loan Availability to Administrative Agent on behalf of the Lenders.

(iv) In no event shall Administrative Agent be obligated to approve and execute
a release of a Property if, as a result thereof (i) any single Property
remaining after such release shall produce more than forty percent (40%) of the
Adjusted NOI for all such Properties or (y) there shall be less than three
(3) Properties serving as collateral for the Loan.

(b) The execution and delivery of such release instrument shall not affect
Borrower’s obligations under the Loan Documents. In no event shall any release
or any document effecting a release hereunder be or be deemed to be a release of
any rights, easements or privileges benefiting in any manner any of the
remaining portion of the Property or adversely affect the lien of the Deed of
Trust.

ARTICLE 3. DISBURSEMENT

3.1 CONDITIONS PRECEDENT TO ADVANCES. Administrative Agent’s and Lenders’
obligation to make any advances or take any other action under the Loan
Documents shall be subject at all times to satisfaction of each of the following
conditions precedent (in addition to those set forth in Exhibit C and in any
other applicable provision hereof):

(a) There shall exist no Default as defined in this Agreement, or Default as
defined in any of the other Loan Documents or event, omission or failure of
condition which would constitute a Default after notice, lapse of time, or both;
and

(b) Administrative Agent shall have received all Loan Documents, other
documents, instruments, policies, and forms of evidence or other materials
requested by Administrative Agent or any Lender under the terms of this
Agreement or any of the other Loan Documents; and

(c) Administrative Agent shall have received from each Lender such Lender’s Pro
Rata Share of such disbursement; and

(d) Administrative Agent shall have received a downdate endorsement to the Title
Policy evidencing that the Deed of Trust continues to be a valid lien upon the
Land and Improvements and is prior and superior to all other liens and
encumbrances thereon except those approved by Administrative Agent in writing;
and

(e) All representations and warranties of Borrower, Owner and Guarantor under
the Loan Documents shall be true and correct in all material respects.

3.2 DISBURSEMENT AUTHORIZATION. The proceeds of the Loan and Borrower’s Funds,
when qualified for disbursement, shall be disbursed to or for the benefit or
account of Borrower under the terms of this Agreement. Disbursements hereunder
may be made by Administrative Agent upon the written request of any person who
has been authorized by Borrower to request such disbursements until such time as
written notice of Borrower’s revocation of such authority is received by
Administrative Agent.

3.3 BORROWER’S FUNDS ACCOUNT, PLEDGE AND ASSIGNMENT. Except as otherwise
provided in this Agreement, all of the Borrower’s Funds which are deposited with
Administrative Agent by Borrower or Owner shall be placed in the Borrower’s
Funds Account with, and controlled by, Administrative Agent for disbursement
under this Agreement. As additional security for Borrower’s performance under
the Loan Documents, Borrower and Owner hereby irrevocably pledge and assign to
Administrative Agent, for the benefit of Lenders, all monies at any time
deposited in the Borrower’s Funds Account.

3.4 LOAN DISBURSEMENTS. Subject to the conditions set forth in Section 3.1, the
proceeds of the Loan and Borrower’s Funds shall be disbursed in accordance with
the terms and conditions of Exhibit C. Disbursements made after the deposit of
Borrower’s Funds shall be made first from the Borrower’s Funds Account until
depleted unless such Borrower’s Funds are designated as escrows or reserves
required by the Deed of Trust. All disbursements shall be held by Borrower in
trust and applied by Borrower solely for the purposes for which the funds have
been disbursed. Administrative Agent and Lenders have no obligation to monitor
or determine Borrower’s use or application of the disbursements.

3.5 FUNDS TRANSFER DISBURSEMENTS. Borrower and Owner hereby authorize
Administrative Agent to disburse the proceeds of the Loan as requested by an
authorized representative of the Borrower to any of the accounts designated in
Exhibit G. Borrower and Owner agree to be bound by any transfer request:
(i) authorized or transmitted by Borrower; or, (ii) made in Borrower’s name and
accepted by Administrative Agent in good faith and in compliance with these
transfer instructions, even if not properly authorized by Borrower. Borrower and
Owner further agree and acknowledge that Administrative Agent may rely solely on
any bank routing number or identifying bank account number or name provided by
Borrower to effect a wire or funds transfer even if the information provided by
Borrower identifies a different bank or account holder than named by the
Borrower. Administrative Agent is not obligated or required in any way to take
any actions to detect errors in information provided by Borrower. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer or requests or takes any actions in an
attempt to detect unauthorized funds transfer requests, Borrower and Owner agree
that no matter how many times Administrative Agent takes these actions
Administrative Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between Administrative Agent,
Borrower and Owner. Borrower and Owner agree to notify Administrative Agent of
any errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after Administrative
Agent’s confirmation to Borrower of such transfer.

Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each transfer will be made. Administrative Agent
may delay or refuse to accept a funds transfer request if the transfer would:
(i) violate the terms of this Agreement (ii) require use of a bank unacceptable
to Administrative Agent or prohibited by Governmental Authority; (iii) cause
Administrative Agent to violate any Federal Reserve or other regulatory risk
control program or guideline, or (iii) otherwise cause Administrative Agent to
violate any applicable law or regulation.

Administrative Agent shall not be liable to Borrower and/or Owner or any other
parties for (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which
Borrower’s transfers may be made or information received or transmitted, and no
such entity shall be deemed an agent of the Administrative Agent, (ii) any loss,
liability or delay caused by fires, earthquakes, wars, civil disturbances, power
surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Administrative
Agent’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (a) any claim for these damages is based on tort or
contract or (b) Administrative Agent, Borrower or Owner knew or should have
known the likelihood of these damages in any situation. Administrative Agent
makes no representations or warranties other than those expressly made in this
Agreement.

All Loan Documents titled or references in Loan Documents to the Funds Transfer
Agreement, Security Procedures, Operating Procedures, callback or other terms
referencing the wire transfer of or procedures for transferring loan
disbursements is hereby cancelled and superseded by this Section 3.5.

      ARTICLE 4.   CERTAIN COVENANTS REGARDING THE PROPERTY
4.1
  LIENS.
 
   

If a claim of Lien is recorded which affects the Property or is served upon
Administrative Agent or any Lender, Owner shall, within thirty (30) calendar
days of such recording or service or within five (5) calendar days of
Administrative Agent’s demand, whichever occurs first: (a) pay and discharge the
claim of Lien; (b) effect the release thereof by recording or delivering to
Administrative Agent a surety bond in sufficient form and amount; or (c) provide
Administrative Agent with other assurances which Administrative Agent deems, in
its sole discretion, to be satisfactory for the payment of such claim of Lien
and for the full and continuous protection of Administrative Agent and Lenders
from the effect of such Lien.

4.2 ASSESSMENTS AND COMMUNITY FACILITIES DISTRICTS. Without Administrative
Agent’s prior written consent, Owner shall not cause or suffer to become
effective or otherwise consent to the formation of any assessment district or
community facilities district which includes all or any part of the Property
pursuant to: (a) the Mello-Roos Community Facilities Act of 1982; (b) the
Municipal Improvement Act of 1913; or (c) any other comparable or similar
statute or regulation. Nor shall Owner cause or otherwise consent to the levying
of special taxes or assessments against the Property by any such assessment
district or community facilities district but Administrative Agent recognizes
that the Loudoun Gateway Property is subject to an owner’s association.

4.3 INSPECTIONS. Administrative Agent shall have the right to enter upon the
Property at all reasonable times at Borrower’s cost and expense to inspect the
Property. Any such inspection by Administrative Agent is solely to determine
whether Owner is properly discharging its obligations under the Loan Documents
and may not be relied upon by Borrower, Owner, Guarantor or by any third party
as a representation or warranty of compliance with this Agreement or any other
agreement.

ARTICLE 5. INSURANCE

Borrower shall, while any obligation of Borrower, Owner or any Guarantor under
any Loan Document remains outstanding, maintain (or cause Owner to maintain) at
Borrower’s sole expense, with licensed insurers approved by Administrative
Agent, the following policies of insurance in form and substance satisfactory to
Administrative Agent. Capitalized terms used in this Article shall have the same
meaning as such terms are commonly and presently defined in the insurance
industry.

5.1 TITLE INSURANCE. A Title Policy, together with any endorsements which
Administrative Agent may require, insuring Administrative Agent, for the benefit
of Lenders, in the principal amount of the Loan, of the validity and the
priority of the lien of the Deed of Trust upon the Property, subject only to
matters approved by Administrative Agent in writing. During the term of the
Loan, Borrower shall deliver to Administrative Agent, within ten (10) days of
Administrative Agent’s written request, such other endorsements to the Title
Policy as Administrative Agent may reasonably require with respect to the
Property.

5.2 PROPERTY INSURANCE. An All Risk/Special Form Completed Value (Non-Reporting
Form) Hazard Insurance policy, including without limitation, theft coverage and
such other coverages and endorsements as Administrative Agent may require,
insuring Owner and Administrative Agent for the benefit of Lenders against
damage to the Property in an amount not less than 100% of the full replacement
cost. Such coverage should adequately insure any and all Loan collateral,
whether such collateral is onsite, stored offsite or otherwise. Administrative
Agent, for the benefit of Lenders, shall be named on the policy as mortgagee and
named under a Lender’s Loss Payable Endorsement.

5.3 FLOOD HAZARD INSURANCE. A policy of flood insurance, as required by
applicable governmental regulations, or as reasonably deemed necessary by
Administrative Agent, in an amount required by Administrative Agent, but in no
event less than the amount sufficient to meet the requirements of applicable law
and governmental regulation.

5.4 LIABILITY INSURANCE. A policy of Commercial General Liability insurance on
an occurrence basis, with coverages and limits as required by Administrative
Agent, insuring against liability for injury and/or death to any person and/or
damage to any property occurring on the Property. During the period of any
construction, Owner may cause its contractors and/or subcontractors to maintain
in full force and effect any or all of the liability insurance required
hereunder. Administrative Agent may require that Borrower and Owner be named as
an additional insured on any such policy. Whether Owner employs a general
contractor or performs as owner-builder, Administrative Agent may require that
coverage include statutory workers’ compensation insurance.

5.5 OTHER COVERAGE. Borrower shall provide (or cause Owner to provide) to
Administrative Agent evidence of such other reasonable insurance in such
reasonable amounts as Administrative Agent may from time to time request against
such other insurable hazards which at the time are commonly insured against for
property similar to the Property located in or around the region in which the
Property is located. Such coverage requirements may include but are not limited
to coverage for earthquake, acts of terrorism, business income, delayed business
income, rental loss, sink hole, soft costs, tenant improvement or environmental.

5.6 GENERAL. (a) In addition to the insurance requirements above, Borrower shall
maintain property insurance and liability insurance on all Real Estate Assets
owned by Borrower, Owner, Subsidiaries and Guarantor in such amounts as are
customary in the industry. (b) With respect to the Property, Borrower shall
provide (or cause Owner to provide) to Administrative Agent insurance
certificates or other evidence of coverage in form acceptable to Administrative
Agent, with coverage amounts, deductibles, limits and retentions as required by
Administrative Agent. All insurance policies relating to the Property shall
provide that the coverage shall not be cancelable or materially changed without
ten (10) days prior written notice to Administrative Agent of any cancellation
for nonpayment of premiums, and not less than thirty (30) days prior written
notice to Administrative Agent of any other cancellation or any modification
(including a reduction in coverage). Administrative Agent, for the benefit of
Lenders shall be named under a Lender’s Loss Payable Endorsement on all
insurance policies which Owner actually maintains with respect to the Property.
All insurance policies with respect to the Property shall be issued and
maintained by insurers approved to do business in the state in which the
Property is located and must have an A.M. Best Company financial rating and
policyholder surplus acceptable to Administrative Agent.

ARTICLE 6. REPRESENTATIONS AND WARRANTIES

As a material inducement to Lenders’ entry into this Agreement, Borrower and
Owner represent and warrant to Administrative Agent and each Lender as of the
Effective Date and continuing thereafter that:

6.1 AUTHORITY/ENFORCEABILITY. Borrower and Owner are in compliance with all
Requirements of Law applicable to their respective organization, existence and
transaction of business and have all necessary rights and powers to own and
operate the Property as contemplated by the Loan Documents.

6.2 BINDING OBLIGATIONS. Borrower and Owner are authorized to execute, deliver
and perform their respective obligations under the Loan Documents, and such
obligations shall be valid and binding obligations of such party.

6.3 FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower and Owner have delivered to
Administrative Agent all formation and organizational documents of Borrower,
Owner and Guarantor and of all other guarantors of the Loan, if any, and all
such formation and organizational documents remain in full force and effect and
have not been amended or modified since they were delivered to Lender. Borrower
shall promptly provide Lender with copies of any amendments or modifications of
such formation or organizational documents.

6.4 NO VIOLATION. Borrower’s and Owner’s execution, delivery, and performance
under the Loan Documents do not: (a) require any consent or approval not
heretofore obtained under any partnership agreement, operating agreement,
articles of incorporation, bylaws or other document; (b) violate any
Requirements of Law applicable to the Borrower, Owner or Property or any other
statute, law, regulation or ordinance or any order or ruling of any court or
Governmental Authority; (c) conflict with, or constitute a breach or default or
permit the acceleration of obligations under any agreement, contract, lease, or
other document by which the Borrower, Owner or the Property are bound or
regulated; or (d) violate any statute, law, regulation or ordinance, or any
order of any court or Governmental Authority.

6.5 COMPLIANCE WITH LAWS. Borrower and Owner have, and at all times shall have
obtained, all permits, licenses, exemptions, and approvals necessary to
construct, occupy, operate and market the Property, and shall maintain
compliance with all Requirements of Law applicable to the Property and all other
applicable statutes, laws, regulations and ordinances necessary for the
transaction of its business. The Property is a legal parcel lawfully created in
full compliance with all subdivision laws and ordinances.

6.6 LITIGATION. Except as disclosed on Schedule 6.6 attached hereto, there are
no claims, actions, suits, or proceedings pending, or to their knowledge
threatened, against Borrower, Owner or Guarantor or affecting the Property.

6.7 FINANCIAL CONDITION. All financial statements and information heretofore and
hereafter delivered to Administrative Agent by Borrower and Owner, including,
without limitation, information relating to the financial condition of Borrower,
Owner, Guarantor and/or the Property, fairly and accurately represent the
financial condition of the subject thereof and have been prepared (except as
noted therein) in accordance with generally accepted accounting principles
consistently applied. Borrower and Owner acknowledge and agree that
Administrative Agent and Lenders may request and obtain additional information
from third parties regarding any of the above, including, without limitation,
credit reports.

6.8 NO MATERIAL ADVERSE CHANGE. There has been no material adverse change in the
financial condition of Borrower, Owner, the Property and/or Guarantor since the
dates of the latest financial statements furnished to Administrative Agent and,
except as otherwise disclosed to Administrative Agent in writing, neither
Borrower nor Owner has entered into any material transaction which is not
disclosed in such financial statements or in filings with the Securities and
Exchange Commission.

6.9 ACCURACY. All reports, documents, instruments, information and forms of
evidence delivered to Administrative Agent concerning the Loan or security for
the Loan or required by the Loan Documents are accurate, correct and complete in
all material respects to give Administrative Agent and Lenders true and accurate
knowledge of their subject matter, and do not contain any material
misrepresentation or omission.

6.10 TAX LIABILITY. Borrower and Owner have filed all required federal, state,
county and municipal tax returns and has paid all taxes and assessments owed and
payable, and neither Borrower nor Owner has any knowledge of any basis for any
additional payment with respect to any such taxes and assessments.

6.11 TITLE TO ASSETS; NO LIENS. Borrower has good and indefeasible title to all
of the interests in each Owner, free and clear of all liens and encumbrances
except Permitted Liens. Owner has good and indefeasible title to its respective
Property, free and clear of all liens and encumbrances except Permitted Liens.

6.12 MANAGEMENT AGREEMENTS. Neither Borrower nor Owner is a party or subject to
any management agreement with respect to the Property, except for the Management
Agreements between Trammel Crow as “Property Manager,” and Owner, as “Owner”.

6.13 STATE OF FORMATION. The Borrower is a limited partnership formed pursuant
to the laws of the Commonwealth of Virginia. The federal employment
identification number of Borrower is 20-2402018. Each Owner is a limited
liability company formed pursuant to the laws of the Commonwealth of Virginia
and authorized to transact business in the state where its respective Property
is located. The federal employment identification number of Owner has been
previously provided to Administrative Agent. Guarantor is a corporation formed
pursuant to the laws of the State of Maryland. The federal employment
identification number of Guarantor is 20-1978579.

6.14 STRUCTURE OF BORROWER, OWNER AND GUARANTOR. The ownership structure of
Borrower, Owner and Guarantor (including the percentage ownership interests) is
accurately set forth on Exhibit H attached hereto and made a part hereof.

6.15 REIT STATUS. Guarantor is or, as soon as practicable, shall be a qualified
real estate investment trust within the meaning of the Internal Revenue Code.

6.16 UTILITIES. All utility services, including, without limitation, gas, water,
sewage, electrical and telephone, necessary for the operation and occupancy of
the Property are available at or within the boundaries of the Property.

6.17 COMPLIANCE. Owner is familiar with and in compliance with all Requirements
of Law and Permits for the operation and occupancy of the Property and will
conform to and comply with all Requirements of Law.

6.18 AMERICANS WITH DISABILITIES ACT COMPLIANCE. The Property has been and shall
be maintained, in strict accordance and full compliance with all of the
requirements of the ADA. Owner shall be responsible for all ADA compliance
costs.

6.19 BUSINESS LOAN. The Loan is a business loan transaction in the stated amount
solely for the purpose of carrying on the business of Borrower and none of the
proceeds of the Loan will be used for the personal, family or agricultural
purposes of the Borrower and/or Owner.

6.20 TAX SHELTER REGULATIONS. None of Borrower, Owner, any Guarantor nor any
subsidiary of any of the foregoing intends to treat the Loan or the transactions
contemplated by this Agreement and the other Loan Documents as being a
“reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). If the Borrower, Owner or any other party to the
Loan determines to take any action inconsistent with such intention, the
Borrower will promptly notify Administrative Agent and each Lender thereof. If
the Borrower so notifies the Administrative Agent and each Lender, the Borrower
and Owner acknowledge that each Lender may treat its Loan as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and
Lender will maintain the lists and other records, including the identity of the
applicable party to the Loan as required by such Treasury Regulation.

ARTICLE 7. HAZARDOUS MATERIALS

7.1 SPECIAL REPRESENTATIONS AND WARRANTIES. Without in any way limiting the
other representations and warranties set forth in this Agreement, and after
reasonable investigation and inquiry, Borrower and Owner hereby specially
represent and warrant to the best of their knowledge as of the date of this
Agreement as follows:

(a) Hazardous Materials. Except as set forth in those certain reports listed on
Schedule 7.1 attached hereto, the Property is not and has not been a site for
the use, generation, manufacture, storage, treatment, release, threatened
release, discharge, disposal, transportation or presence of any oil, flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
hazardous wastes, toxic or contaminated substances or similar materials,
including, without limitation, any substances which are “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “toxic substances,” “wastes,”
“regulated substances,” “industrial solid wastes,” or “pollutants” under the
Hazardous Materials Laws, as described below, and/or other applicable
environmental laws, ordinances and regulations (collectively, the “Hazardous
Materials”). “Hazardous Materials” shall not include commercially reasonable
amounts of such materials used in the ordinary course of use and operation of
the Property which are used and stored in accordance with all applicable
environmental laws, ordinances and regulations.

(b) Hazardous Materials Laws. The Property is in compliance with all laws,
ordinances and regulations relating to Hazardous Materials (“Hazardous Materials
Laws”), including, without limitation: the Clean Air Act, as amended, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976,
as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive Environment
Response, Compensation and Liability Act of 1980, as amended (including the
Superfund Amendments and Reauthorization Act of 1986, “CERCLA”), 42 U.S.C.
Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C.
Section 2601 et seq.; the Occupational Safety and Health Act, as amended, 29
U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

(c) Hazardous Materials Claims. There are no claims or actions (“Hazardous
Materials Claims”) pending or threatened against Borrower, Owner or the Property
by any governmental entity or agency or by any other person or entity relating
to Hazardous Materials or pursuant to the Hazardous Materials Laws.

7.2 HAZARDOUS MATERIALS COVENANTS. Borrower and Owner agree as follows:

(a) No Hazardous Activities. Neither Borrower nor Owner shall cause or permit
the Property to be used as a site for the use, generation, manufacture, storage,
treatment, release, discharge, disposal, transportation or presence of any
Hazardous Materials.

(b) Compliance. Borrower and Owner shall comply and cause the Property to comply
with all Hazardous Materials Laws.

(c) Notices. Borrower shall promptly notify Administrative Agent in writing of:
(i) the discovery of any Hazardous Materials on, under or about the Property;
(ii) any knowledge by Borrower and/or Owner that the Property does not comply
with any Hazardous Materials Laws; and (iii) any Hazardous Materials Claims.

(d) Remedial Action. In response to the presence of any Hazardous Materials on,
under or about the Property, Owner shall promptly take, at Borrower’s and/or
Owner’s expense, all remedial action required by any Hazardous Materials Laws or
any judgment, consent decree, settlement or compromise in respect to any
Hazardous Materials Claims.

7.3 INSPECTION BY ADMINISTRATIVE AGENT. Upon reasonable prior notice to Borrower
and subject to the rights of tenants under their leases, Administrative Agent,
its employees and agents, may from time to time (whether before or after the
commencement of a nonjudicial or judicial foreclosure proceeding) enter and
inspect the Property for the purpose of determining the existence, location,
nature and magnitude of any past or present release or threatened release of any
Hazardous Materials into, onto, beneath or from the Property.

7.4 HAZARDOUS MATERIALS INDEMNITY. BORROWER AND OWNER HEREBY AGREE TO DEFEND,
INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER, AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM
AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH ADMINISTRATIVE AGENT AND/OR ANY
LENDER MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF THE USE, GENERATION,
MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL, TRANSPORTATION OR PRESENCE
OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY OR IMPROVEMENTS.
BORROWER AND OWNER SHALL PROMPTLY PAY TO ADMINISTRATIVE AGENT AND/OR ANY LENDER,
UPON DEMAND, ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM
THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE
TO THE PRINCIPAL BALANCE OF THE LOAN. BORROWER’S AND OWNER’S DUTY AND
OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH
LENDER SHALL SURVIVE THE CANCELLATION OF THE NOTES AND THE RELEASE, RECONVEYANCE
OR PARTIAL RECONVEYANCE OF THE DEED OF TRUST.

ARTICLE 8. COVENANTS OF BORROWER AND OWNER

8.1 EXPENSES. Borrower shall promptly pay Administrative Agent upon demand all
costs and expenses incurred by Administrative Agent in connection with: (a) the
preparation of this Agreement and all other Loan Documents contemplated hereby;
(b) to the extent Borrower exercises its right to increase the aggregate amount
of the Commitments pursuant to Section 2.4 hereof, Borrower shall also pay
promptly upon demand by Administrative Agent all administrative fees, legal fees
and additional upfront fees, as required under the Fee Letter; and (c) the
enforcement or satisfaction by Administrative Agent or Lenders of any of
Borrower’s and Owner’s obligations under this Agreement and the other Loan
Documents. For all purposes of this Agreement, Administrative Agent’s and
Lenders’ costs and expenses shall include, without limitation, all appraisal
fees, engineering and inspection fees, legal fees and expenses, accounting fees
after a Default, environmental consultant fees, auditor fees after a Default,
UCC filing fees and/or UCC vendor fees, and the cost to Lenders of any title
insurance premiums, title surveys, reconveyance and notary fees. Borrower and
Owner recognize and agree that formal written Appraisals of the Property by a
licensed independent appraiser and inspection of the Property by an independent
supervising architect and/or cost engineering specialist may be required by
Administrative Agent. If any of the services described above are provided by or
reviewed by an employee of Administrative Agent, Administrative Agent’s costs
and expenses for such services shall be calculated in accordance with
Administrative Agent’s standard charge for such services.

8.2 ERISA COMPLIANCE. Borrower and Owner shall at all times comply with the
provisions of ERISA with respect to any retirement or other employee benefit
plan to which it is a party as employer, and as soon as possible after Borrower
or Owner knows, or has reason to know, that any Reportable Event (as defined in
ERISA) with respect to any such plan of Borrower and/or Owner has occurred, it
shall furnish to Administrative Agent a written statement setting forth details
as to such Reportable Event and the action, if any, which Borrower and/or Owner
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event furnished to the Pension Benefit Guaranty Corporation.

8.3 LEASING. Borrower shall use its commercially reasonable efforts to maintain
all leasable space in the Property leased at no less than fair market rental
rates.

8.4 APPROVAL OF LEASES. All future leases (and lease terminations, modifications
or amendments) of all or any part of the Property shall require the approval of
Administrative Agent; provided however, Administrative Agent shall be deemed to
have approved any lease for a portion of the Property which is on a standard
lease form previously approved by Administrative Agent which relates
individually, or in the aggregate with all other leases with such tenant to not
more than 25,000 square feet of rentable space. In the event Administrative
Agent fails to respond to any request for approval of any such lease documents
within ten (10) days after receipt by Administrative Agent of copies of all
documentation necessary to evaluate such request for approval (and provided such
request specifically refers to this Section and said ten (10) day period
prominently in a legend across the top of such request), Administrative Agent
shall be deemed to have approved such lease documentation. Any lease which is
approved by Administrative Agent or deemed approved by Administrative Agent
pursuant to the foregoing provisions shall be referred to herein as a “Permitted
Lease.”

8.5 SUBDIVISION MAPS. Prior to recording any final map, plat, parcel map, lot
line adjustment or other subdivision map of any kind covering any portion of the
Property (collectively, “Subdivision Map”), Owner shall submit such Subdivision
Map to Administrative Agent for Administrative Agent’s review and approval,
which approval shall not be unreasonably withheld. Within ten (10) Business Days
after Administrative Agent’s receipt of such Subdivision Map, Administrative
Agent shall provide Owner written notice if Administrative Agent disapproves of
said Subdivision Map. Within five (5) Business Days after Administrative Agent’s
request, Borrower and Owner shall execute, acknowledge and deliver to
Administrative Agent such amendments to the Loan Documents as Administrative
Agent may reasonably require to reflect the change in the legal description of
the Property resulting from the recordation of any Subdivision Map. In
connection with and promptly after the recordation of any amendment or other
modification to the Deed of Trust recorded in connection with such amendments,
Owner shall deliver to Administrative Agent, for the benefit of Lenders, at
Owner’s sole expense, a title endorsement to the Title Policy in form and
substance satisfactory to Administrative Agent insuring the continued first
priority lien of the Deed of Trust. Subject to the execution and delivery by
Borrower and Owner of any documents required under this Section, Administrative
Agent, on behalf of Lenders, shall, if required by applicable law, sign any
Subdivision Map approved by Administrative Agent pursuant to this Section.

8.6 OPINION OF LEGAL COUNSEL. Borrower shall provide, at Borrower’s expense, an
opinion of legal counsel in form and content satisfactory to Administrative
Agent to the effect that: (a) upon due authorization, execution and recordation
or filing as may be specified in the opinion, each of the Loan Documents shall
be legal, valid and binding instruments, enforceable against the makers thereof
in accordance with their respective terms; (b) Borrower, Owner and Guarantor are
duly formed and have all requisite authority to enter into the Loan Documents;
and (c) such other matters, incident to the transactions contemplated hereby, as
Administrative Agent may reasonably request.

8.7 FURTHER ASSURANCES. Upon Administrative Agent’s reasonable request and at
Borrower’s and Owner’s sole cost and expense, Borrower and/or Owner shall
execute, acknowledge and deliver any other instruments and perform any other
acts necessary, desirable or proper, as reasonably determined by Administrative
Agent, to carry out the purposes of this Agreement and the other Loan Documents
or to perfect and preserve any Liens created by the Loan Documents.

8.8 ASSIGNMENT. Without the prior written consent of Lenders, neither Borrower
nor Owner shall assign their interest under any of the Loan Documents, or in any
monies due or to become due thereunder, and any assignment without such consent
shall be void. In this regard, Borrower and Owner acknowledge that Lenders would
not make this Loan except in reliance on Borrower’s and Owner’s expertise,
reputation and prior experience in the ownership of commercial real property,
Lenders’ knowledge of Borrower and Owner.

8.9 MANAGEMENT OF PROPERTY. Without the prior written consent of Administrative
Agent, Owner shall not enter into, materially amend or terminate any agreement
providing for the management or leasing of the Property.

8.10 REQUIREMENTS OF LAW. Borrower and Owner shall comply with all Requirements
of Law and shall use commercially reasonable and good faith efforts to cause
other persons or entities to comply with same in a timely manner.

8.11 SPECIAL COVENANTS; SINGLE PURPOSE ENTITY. Without the prior written consent
of Administrative Agent, which consent shall not be unreasonably withheld or
delayed, (a) Owner shall not enter into, amend in any material respect (provided
that Borrower shall provide Administrative Agent a copy of any amendments,
whether or not material) or terminate any material agreement providing for the
development, management, leasing or operation of the Property (approval of any
such other material agreement not to be unreasonably withheld by Administrative
Agent); (b) neither Borrower nor Owner shall make any amendment to Borrower’s
and/or Owner’s organizational documents or any managing member or general
partner, as applicable, thereof, in each case from the form thereof previously
provided to Administrative Agent other than as necessary to authorize the
issuance of additional limited partnership units in Borrower or shares of stock
in Guarantor; (c) neither Borrower nor Owner shall engage in any transaction
with any Affiliate of Borrower, Owner or Guarantor on other than fair market
terms and conditions; (d) Owner shall not engage in any business other than the
ownership, development, leasing and operation of the Real Estate Assets owned by
such Person; (e) Owner shall not incur any additional indebtedness or other
material obligation, other than ordinary course obligations (excluding, however,
any additional borrowed money) incurred in connection with Owner’s permitted
scope of business as referred to above; or (f) neither Borrower nor Owner shall
suffer or permit any direct or indirect change in the ownership of Owner;
provided, however, that the consent of Requisite Lenders shall be required with
respect to any material amendment or change in ownership referred to in clauses
(b) and (f) of this Section 8.11, respectively. For purposes of this
Section 8.11, “material agreement” shall mean any agreement which cannot, by its
terms, be terminated upon thirty days notice, or which involves annual
expenditures (on an actual or projected basis) in excess of $100,000.00.

8.12 LIMITATIONS ON DISTRIBUTIONS, ETC. Following the occurrence and during the
continuance of a monetary or other material Default, neither Borrower nor
Guarantor shall distribute any money or other property to any partner or
shareholder of Borrower or Guarantor, whether in the form of earnings, income or
other proceeds from the Property, in excess of the minimum amount necessary to
remain qualified as a real estate investment trust within the meaning of the
Internal Revenue Code nor shall Borrower, Guarantor or Owner repay any principal
or interest on any loan or other advance made to Borrower, Guarantor or Owner by
any other Loan Party, nor shall Borrower, Owner or Guarantor loan or advance any
funds to any other Loan Party.

8.13 COMPLIANCE WITH AND AMENDMENT OF CHARTER OR BYLAWS. Borrower and Owner
will, and will cause Guarantor to (a) comply with the terms of its articles of
incorporation, bylaws, operating agreement, partnership agreement or other
organizational or constituent document, (b) except as otherwise permitted
pursuant to Section 8.11(b) above, not amend, supplement, restate or otherwise
modify its articles of incorporation, by-laws, operating agreement, partnership
agreement or other organizational or constituent document in any material
respect without the prior written consent of Administrative Agent (which shall
not be unreasonably withheld or delayed), and (c) not amend, supplement, restate
or otherwise modify its articles of incorporation, by-laws, operating agreement,
partnership agreement or other organizational or constituent document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a material adverse effect on the Lenders, the Loan or the
business or affairs of Borrower, Owner or Guarantor or the ability of any Loan
Party to perform its obligations under the Loan Documents, without the prior
written consent of Requisite Lenders.

8.14 SECURITY DEPOSITS AND DRAWS UNDER TENANT LETTER OF CREDIT.

(a) Upon the occurrence of a Default, Owner shall deposit into a blocked account
with and controlled by Administrative Agent, for the benefit of Lenders (the
“Security Deposit Account”) all security deposits under Leases affecting the
Property. As additional security for Borrower’s performance under the Loan
Documents, Owner hereby irrevocably pledges and assigns to Administrative Agent,
for the benefit of Lenders, all monies at any time deposited in the Security
Deposit Account. Owner’s assignment of leases and rents pursuant to the Deed of
Trust shall expressly be understood to include, as additional security for the
Loan, any lease guaranty which Owner receives in conjunction with a Permitted
Lease. Owner hereby grants to Administrative Agent, for the benefit of Lenders,
a security interest in all Tenant Letters of Credit and all proceeds thereof.

(b) From time to time Administrative Agent may require an accounting from
Borrower and/or Owner of funds in the Security Deposit Account, and in the event
that such accounting discloses a balance in the Security Deposit Account less
than the aggregate amount of security deposits collected and draws under Tenant
Letters of Credit (less any amounts legitimately applied in accordance with this
Section 8.14), Owner shall promptly, but in any event within five (5) days and
prior to any further disbursements from the Security Deposit Account by
Administrative Agent, fund additional monies into the Security Deposit Account
such that no discrepancy remains.

(c) Owner shall (i) promptly notify Administrative Agent of any event or
condition which permits a draw under a Tenant Letter of Credit, (ii) provide to
Administrative Agent a copy of the notice of lease default, as applicable, and
(iii) in a timely manner request a draw from the applicable issuing bank of such
Tenant Letter of Credit. Additionally, if an issuing bank of a Tenant Letter of
Credit notifies Owner that such issuing bank will not renew a Tenant Letter of
Credit (or if the applicable tenant has failed to provide a replacement letter
of credit not later than sixty (60) days prior to the expiration thereof), then
Owner shall (x) provide Administrative Agent prompt written notice of such
nonrenewal or failure, and (y) timely draw the full amount under such Tenant
Letter of Credit (and if a Default then exists, the proceeds thereof shall be
deposited directly into the Security Deposit Account). Owner shall not amend or
terminate any Tenant Letter of Credit without Administrative Agent’s prior
approval.

(d) Upon satisfaction of the Loan in full, any tenant security deposits held by
Administrative Agent shall be returned to Borrower. In addition, following
termination of any Permitted Lease, any tenant security deposits held by
Administrative Agent with respect to such terminated Permitted Lease shall be
returned to Borrower to the extent that Owner is obligated to return same to
tenant.

(e) Borrower and Owner hereby represent to and for the benefit of Administrative
Agent and Lenders that nothing contained in this Section 8.14 conflicts with the
terms of any Permitted Lease. In addition, the indemnity provisions contained in
Section 12.1 of this Agreement shall apply to and include any claims against
Administrative Agent or Lenders by tenants or by any person or entity on their
behalf.

8.15 MAINTAIN REIT STATUS. Borrower shall cause Guarantor at all times to
(x) establish and thereafter maintain its existence as a qualified real estate
investment trust (a “REIT”) within the meaning of the Internal Revenue Code and
not to take any action which could lead to its disqualification as a REIT,
(y) except with the prior written consent of Requisite Lenders, not to be
unreasonably withheld, cause its shares to be listed and admitted to trading on
the New York Stock Exchange, the NASDAQ, the American Stock Exchange or a
successor stock exchange and (z) maintain its existence as a Maryland
corporation. Within thirty (30) days after request by Administrative Agent from
time to time, Guarantor shall provide evidence that Guarantor qualifies as a
REIT and continues to qualify thereafter, as soon as practicable.

8.16 SUBSIDIARIES. Within sixty (60) days of any entity becoming a Subsidiary of
Borrower, Borrower shall deliver to Administrative Agent each of the following
in form and substance satisfactory to the Administrative Agent: (a) a guaranty
executed by such Subsidiary in substantially the same form as the guaranty
provided by Guarantor of even date herewith (each, a “Subsidiary Guaranty”),
pursuant to which the Subsidiary guaranties the full and prompt payment and
performance of all of the obligations of Borrower under the Loan and (b) copies
of all organizational documents of the Subsidiary, a good standing certificate
from the state of organization, all consents and approvals necessary to approve
the execution and delivery of the Subsidiary Guaranty and an opinion of counsel
confirming the due formation, authority, authorization of the Subsidiary and the
enforceability of the Subsidiary Guaranty; provided, however, (i) if such
Subsidiary is expressly prohibited from becoming a guarantor of the Loan
pursuant to a written agreement with a third party financial institution making
a loan to such Subsidiary (the “Third Party Loan”), then such Subsidiary shall
not be required to enter into a Subsidiary Guaranty of the Loan until such time
as the Third Party Loan has been repaid in full or the documents evidencing such
Third Party Loan no longer contain such a restriction, (ii) if such Subsidiary
is created solely for administrative purposes and holds no interest in real
property, then such Subsidiary shall not be required to enter into a Subsidiary
Guaranty or (iii) if such Subsidiary is a joint venture with a third party and
is therefore prohibited from becoming a guarantor of the Loan pursuant to the
joint venture agreement, then such Subsidiary shall not be required to enter
into a Subsidiary Guaranty. In addition, in the event any Subsidiary who has
executed a Subsidiary Guaranty subsequently elects to obtain a Third Party Loan,
Administrative Agent shall release the applicable Subsidiary Guaranty within
five (5) Business Days after Borrower’s request for such a release.
Notwithstanding the foregoing, in no event shall (x) an Unencumbered Asset owned
by a Subsidiary qualify as an Approved Asset or (y) a Subsidiary qualify as an
Approved Subsidiary, unless such Subsidiary shall have complied with the
requirements of Section 2.12 hereof.

8.17 PERMITTED INVESTMENTS. The Borrower shall not, and shall not permit any
Guarantor or any other Subsidiary of the Borrower to, make an investment other
than the following:

(a) Acquiring, developing, owning and operating office properties and business
activities and investments incidental thereto.

(b) Investments in unimproved land holdings, Construction in Process, equity
investments in Persons who are not Affiliates and debt investments shall, in the
aggregate (without double counting), not exceed twenty five percent (25%) of
Gross Asset Value and shall individually, not exceed the percentage of Gross
Asset Value of Borrower set forth below:



  (i)   Unimproved land holdings (measured at the lower of acquisition cost or
fair market value on an as is basis) — 5%;

(ii) Construction in Process (measured by Total Budgeted Cost) — 15%;

(iii) Capital stock in non-Affiliated Persons (measured at the lower of
acquisition cost or fair market value on an as is basis) — 5%; and

(iv) Investments in bonds, mortgages, debentures, notes or other evidence of
indebtedness of third parties, secured or unsecured, subordinated or otherwise
(measured at the lower of acquisition cost or fair market value on an as is
basis)- 10%.

8.18 FINANCIAL COVENANTS. Borrower hereby covenants and agrees that so long as
the Loan remains outstanding, as of each Calculation Date:

(a) Leverage Ratio. The Leverage Ratio does not exceed seventy five percent
(75%).

(b) Interest Expense Coverage. The ratio of Adjusted EBITDA to Interest Expense
shall not be less than 1.50 to 1.

(c) Fixed Charges Coverage. The ratio of Adjusted EBITDA to Fixed Charges shall
not be less than 1.30 to 1.

(d) Minimum Tangible Net Worth. Borrower shall have Minimum Tangible Net Worth
of not less than the sum of $100,000,000.00 plus eighty five percent (85%) of
Net Equity Proceeds.

(e) Distributions. Annual distributions by Borrower and Guarantor (without
double counting) shall not exceed ninety five percent (95%) of FFO (or, if
greater, the amount required to be distributed under Section 857(a) of the
Code).

8.19 MAINTENANCE OF OWNERSHIP STRUCTURE. At no time shall any Person, members of
such Person’s family and trusts for the benefit of same, and companies or other
entities controlled directly or indirectly by any of the same, own directly or
indirectly, more than twenty five percent (25%) in the aggregate of
(a) outstanding common stock of Guarantor plus (b) the limited partnership units
of Borrower or any other operating partnership in which the Guarantor controls a
general partner interest (calculated assuming such partnership units were
converted to stock in Guarantor).

ARTICLE 9. REPORTING COVENANTS

9.1 FINANCIAL INFORMATION. Borrower shall deliver to Administrative Agent as
soon as available, but in no event later than forty five (45) days after the end
of each of Borrower’s fiscal quarters and ninety (90) days after Borrower’s
fiscal year end and certified as required by Section 9.9 below, a current,
audited consolidated financial statements (including, without limitation, an
income and expense statement, a statement of retained earnings, statement of
cash flow, and balance sheet) signed by the chief financial officer of Borrower,
together with any other financial information including, without limitation,
cash flow projections, reasonably requested by Administrative Agent or Lenders
for the following persons and entities:

Borrower,
Owner
Guarantor

Borrower shall also deliver to Administrative Agent such quarterly and other
financial information regarding any persons or entities in any way obligated on
the Loan as Administrative Agent and the Lenders may reasonably require. The
annual consolidated financial statements shall bear an unqualified opinion of
the auditors. Except as otherwise agreed to by Lenders, all such financial
information shall be prepared in accordance with generally accepted accounting
principles consistently applied.

9.2 BOOKS AND RECORDS. Owner shall maintain complete books of account and other
records for the Property and for disbursement and use of the proceeds of the
Loan and Borrower’s Funds, and the same shall be available for inspection and
copying by Administrative Agent and each Lender upon reasonable prior notice.

9.3 [INTENTIONALLY OMITTED.]

9.4 LEASING REPORTS. Within forty five (45) days after the end of each of
Borrower’s fiscal quarters, Owner shall deliver to Administrative Agent
quarterly rent rolls and reports, operating statements and/or such other leasing
information as Administrative Agent shall reasonably request with respect to the
Property, each in form and substance satisfactory to Administrative Agent.

9.5 CASH FLOW PROJECTIONS. Within ninety (90) days after the end of Borrower’s
fiscal year, Borrower shall deliver to Administrative Agent cash flow
projections for the next fiscal year for all Real Estate Assets, and Owner shall
deliver to Administrative Agent cash flow projections for the next fiscal year
for each of the Properties.

9.6 KNOWLEDGE OF DEFAULT; ETC. Borrower and Owner shall promptly, upon obtaining
knowledge thereof, report in writing to Administrative Agent the occurrence of
any Default or Potential Default; (ii) the creation of any Lien against any
Approved Asset; (iii) the occurrence of any Capital Event; and (iv) any release
or threatened release of Hazardous Materials, any violation of Hazardous
Materials Laws or similar environmental event with respect to a Real Estate
Asset that could become a Disqualifying Environmental Event;. In the case of any
Potential Default, such notice shall include, as applicable, the affirmative
steps which Borrower and/or Owner has taken or intends to take during the
applicable cure period in order to avoid the occurrence of a Default with
respect to the subject event, circumstance or condition.

9.7 LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION. Borrower and Owner
shall promptly, upon obtaining knowledge thereof, report in writing to
Administrative Agent, (i) the institution of, or threat of, any material
proceeding against or affecting Borrower, Owner, Guarantor or the Property,
including any eminent domain or other condemnation proceedings affecting the
Property, or (ii) any material development in any proceeding already disclosed,
which, in either case, has a material adverse effect on Borrower, Owner,
Guarantor or the Property, which notice shall contain such information as may be
reasonably available to Borrower and/or Owner to enable Administrative Agent and
its counsel to evaluate such matters.

9.8 ENVIRONMENTAL NOTICES. Borrower and Owner shall notify Administrative Agent,
in writing, as soon as practicable, and in any event within ten (10) days after
learning thereof, of any notice required pursuant to Section 7.2(c).

9.9 CERTIFICATE OF BORROWER. Together with each delivery of any financial
statement pursuant to this Article 9, and in any event, no less frequently than
quarterly within forty five (45) days after the end of each of Borrower’s fiscal
quarters, Borrower shall provide the certificate of its chief financial officer
or other authorized signatory that such person has reviewed the terms of this
Agreement and the other Loan Documents, and has made a review in reasonable
detail of the transactions and condition of Borrower during the accounting
period covered by such Operating Statements or financial statements, and that
such review has not disclosed the existence during or at the end of such
accounting period, and that such person does not have knowledge of the existence
as of the date of such certificate, of any condition or event which constitutes
a Default or a Potential Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
has been taken, is being taken and is proposed to be taken with respect thereto.

9.10 COVENANT COMPLIANCE CERTIFICATE. Within sixty (60) days after the close of
each of the first, second and third fiscal quarters of the Borrower and one
hundred twenty (120) days after the end of each fiscal year of the Borrower, a
certificate, in the form of Exhibit I hereto (the “Compliance Certificate”),
executed by the Chief Financial Officer of the Borrower (i) setting forth in
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Section 8.18 hereof (measured on a
consolidated basis) on the date of such financial statements and (ii) stating
whether any Potential Default or Default exists on the date of such certificate
and, if any Potential Default or Default then exists, setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto;

ARTICLE 10. DEFAULTS AND REMEDIES

10.1 DEFAULT. The occurrence of any one or more of the following shall
constitute an event of default (“Default”) under this Agreement and the other
Loan Documents:

(a) Monetary. Borrower’s failure to pay when due any sums payable under the
Notes or any of the other Loan Documents or Borrower’s and/or Owner’s failure to
deposit any Borrower’s Funds as and when required under this Agreement;
provided, however, Borrower shall have a grace period of five (5) days after the
date when due within which to cure such failure; or

(b) Performance of Obligations. Borrower’s, Owner’s or Guarantor’s failure to
perform any obligation in addition to those in Section 10.1(a) above under any
of the Loan Documents and the continuation of such failure for more than thirty
(30) days after written notice to Borrower from Administrative Agent requesting
that Borrower cure such failure; provided, however, if a shorter cure period is
provided for the remedy of such failure elsewhere in the Loan Documents,
Borrower’s failure to perform will constitute a Default at the end of such
specified cure period; or

(c) Default in Financial Covenants. The Borrower shall fail to cure any default
under any financial covenants set forth in Section 8.18 hereof within a period
of thirty (30) days after first learning of such default. Until said Potential
Default is cured, Lenders shall have no obligation to make any additional
advances under the Loan, Swingline Lender shall have no obligation to fund any
Swingline Loans, no Letters of Credit shall be amended or extended and no
additional Letters of Credit shall be issued hereunder.

(d) Use. The leasing of any of the Property in accordance with the Loan
Documents is prohibited, enjoined or delayed for a continuous period of more
than thirty (30) days, or utilities or other public services necessary for the
full occupancy and utilization of the Property are curtailed for a continuous
period of more than thirty (30) days; or

(e) Liens, Attachment; Condemnation. (i) The recording of any claim of Lien
against the Property and the continuance of such claim of Lien for thirty
(30) days without discharge, satisfaction or provision for payment being made by
Borrower in a manner satisfactory to Administrative Agent; or (ii) the
condemnation, seizure or appropriation of, or occurrence of an uninsured
casualty with respect to any material portion of the Property; or (iii) the
sequestration or attachment of, or any levy or execution upon any of the
Property, any other collateral provided by Borrower or Owner under any of the
Loan Documents, any monies in the Borrower’s Funds Account, or any substantial
portion of the other assets of Borrower, which sequestration, attachment, levy
or execution is not released, expunged or dismissed prior to the earlier of
thirty (30) days or the sale of the assets affected thereby; or

(f) Judgment. The entry of a judgment or order for the payment of money (not
adequately covered by insurance as to which the insurance company has
acknowledged coverage in writing) shall be entered against the Borrower, any
Subsidiary of the Borrower, or any other Loan Party by any court or other
tribunal

(i) which in amount, individually or together with all other such judgments or
orders entered against such Person would result in a breach of any of the
financial covenants set forth in Section 8.18. hereof, and as to which such
Person has insufficent liquidity or borrowing availability under existing
Indebtedness to satisfy such judgment or order; or

(ii) which could otherwise have a material adverse effect on such Person;

(g) Representations and Warranties. The material breach of any representation or
warranty of Borrower and/or Owner in any of the Loan Documents and the
continuation of such breach for more than thirty (30) days after written notice
to Borrower from Administrative Agent requesting that Borrower cure same, it
being acknowledged and agreed that in no event shall the Lenders be obligated to
make any advances under the Loan until such breach is cured; or

(h) Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of a petition
by Borrower or Owner for relief under the Bankruptcy Code, or under any other
present or future state or federal law regarding bankruptcy, reorganization or
other debtor relief law; (ii) the filing of any pleading or an answer by
Borrower or Owner in any involuntary proceeding under the Bankruptcy Code or
other debtor relief law which admits the jurisdiction of the court or the
petition’s material allegations regarding Borrower’s or Owner’s insolvency;
(iii) a general assignment by Borrower or Owner for the benefit of creditors; or
(iv) Borrower and/or Owner applying for, or the appointment of, a receiver,
trustee, custodian or liquidator of Borrower or any of its property; or

(i) Involuntary Bankruptcy. The failure of Borrower or Owner to effect a full
dismissal of any involuntary petition under the Bankruptcy Code or under any
other debtor relief law that is filed against Borrower or Owner or in any way
restrains or limits Borrower, Owner, Administrative Agent or Lenders regarding
the Loan or the Property, prior to the earlier of the entry of any court order
granting relief sought in such involuntary petition, or sixty (60) days after
the date of filing of such involuntary petition; or

(j) Partners; Guarantors. The occurrence of any of the events specified in
Section 10.1(h) or Section 10.1(i) as to any person or entity other than
Borrower and Owner, including, without limitation, any Guarantor, which is in
any manner obligated to Lender under the Loan Documents; or

(k) Change In Management or Control. Failure to comply with the provisions
contained in Sections 8.11 and 8.19 hereof which is not cured within thirty
(30) days after obtaining knowledge of such failure; or

(l) Loss of Priority. The failure at any time of the Deed of Trust to be a valid
first lien upon the Property or any portion thereof (subject to Permitted
Liens), other than as a result of any release or reconveyance of the Deed of
Trust with respect to all or any portion of the Property pursuant to the terms
and conditions of this Agreement; or the failure at any time of any of the Loan
Documents to be valid, binding and enforceable obligations of Borrower, Owner
and Guarantor; or

(m) Hazardous Materials. The discovery of any significant Hazardous Materials
in, on or about the Property subsequent to the Effective Date and the failure to
remediate said Hazardous Materials within thirty (30) days after written notice
to Borrower from Administrative Agent requesting that Borrower remediate same,
it being acknowledged and agreed that in no event shall the Lenders be obligated
to make any advances under the Loan until such default is cured. In the event
such remediation is susceptible of cure but is not cured within said thirty
(30) days, so long as Borrower is diligently and continuously pursuing such
cure, as evidenced to Administrative Agent’s satisfaction, Administrative Agent
shall permit Borrower an additional sixty (60) days (or such lesser period of
time as may be permitted under applicable law) to effectuate such cure;
provided, however, that such additional time shall not apply where such failure
to remediate results, in Administrative Agent’s sole judgment, in a matter which
is of an emergency nature. Any such Hazardous Materials shall be “significant”
for this purpose if said Hazardous Materials, in Administrative Agent’s sole
discretion, have a materially adverse impact on the value of the Property; or

(n) Minimum Number of Approved Assets. The existence at any time of less than
three (3) Approved Assets serving as collateral for the Loan; or

(o) ERISA. The assets of the Borrower, any Guarantor or any other Loan Party at
any time constitute assets, within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder, of any ERISA plan or
non-ERISA plan; or

(p) Indebtedness Cross-Default. Any default by Borrower, Owner, Guarantor or any
other Loan Party which results in the acceleration of other indebtedness (or the
requirement that any such indebtedness be prepaid prior to its stated maturity)
of Borrower, Owner, Guarantor or any other Loan Party (i) with an aggregate
outstanding principal amount of $10,000,000 or more with respect to recourse
indebtedness; or (ii) with an aggregate outstanding principal amount of
$25,000,000 or more with respect to non-recourse indebtedness; or

10.2 ACCELERATION UPON DEFAULT; REMEDIES. Upon the occurrence of a Default, and
in every such event, Administrative Agent shall, upon the direction of the
Requisite Lenders, (i) by notice to the Borrower terminate the Commitments,
which shall thereupon terminate, and (ii) by notice to the Borrower declare the
Loan, the Swingline Loan and all other obligations and an amount equal to the
Stated Amount of all Letters of Credit then outstanding to be, and the Loan, the
Swingline Loan and all other obligations and an amount equal to the Stated
Amount of all Letters of Credit then outstanding for deposit into the Borrower’s
Funds Account shall thereupon become, immediately due and payable without
presentment, demand, protest or notice of intention to accelerate, all of which
are hereby waived by Borrower and Owner. Notwithstanding the foregoing, upon the
occurrence of any Default specified in Sections 10.1(f) through (i) above,
without any notice to the Borrower or any other act by Administrative Agent, the
Commitments shall thereupon immediately and automatically terminate and the
Loan, the Swingline Loan and all other obligations and an amount equal to the
Stated Amount of all Letters of Credit then outstanding for deposit into the
Borrower’s Funds Account shall become immediately due and payable without
presentment, demand, protest, notice of intention to accelerate or notice of
acceleration, or other notice of any kind, all of which are hereby waived by the
Borrower and Owner. Upon the occurrence and during the continuance of a Default,
the right of the Borrower to request advances, Swingline Loans or additional
Letters of Credit (or extensions or modifications thereof) shall be suspended.

10.3 DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a Default occasioned
by Borrower’s and/or Owner’s failure to pay money to a third party as required
by this Agreement, Administrative Agent may but shall not be obligated to make
such payment from the Loan proceeds, Borrower’s Funds, or other funds of
Lenders. If such payment is made from proceeds of the Loan or from Borrower’s
Funds, Borrower shall immediately deposit with Administrative Agent, upon
written demand, an amount equal to such payment. If such payment is made from
funds of Lenders, Borrower shall immediately repay such funds upon written
demand of Administrative Agent. In either case, the Default with respect to
which any such payment has been made by Administrative Agent or Lenders shall
not be deemed cured until such deposit or repayment (as the case may be) has
been made by Borrower to Administrative Agent.

10.4 ADMINISTRATIVE AGENT’S OPERATION OF THE PROPERTY. Upon the occurrence of a
Default, Administrative Agent may, upon five (5) days prior written notice to
Borrower, and with or without legal process, take possession of the Property,
remove Borrower, Owner and all agents, employees and contractors of Borrower and
Owner from the Property, complete any work of construction and market and sell
or lease the Property. For this purpose, Borrower and Owner irrevocably appoint
Administrative Agent as their attorney-in-fact, which agency is coupled with an
interest. As attorney-in-fact, Administrative Agent may, in Borrower’s and/or
Owner’s name, take or omit to take any action Administrative Agent may deem
appropriate, including, without limitation, exercising Borrower’s and/or Owner’s
rights under the Loan Documents and all contracts concerning the Property.

10.5 REPAYMENT OF FUNDS ADVANCED. Any funds expended by Administrative Agent or
any Lender in the exercise of its rights or remedies under this Agreement and
the other Loan Documents shall be payable to Administrative Agent upon demand,
together with interest at the rate applicable to the principal balance of the
Loan from the date the funds were expended.

10.6 RIGHTS CUMULATIVE, NO WAIVER. All Administrative Agent’s and Lenders’
rights and remedies provided in this Agreement and the other Loan Documents,
together with those granted by law or at equity, are cumulative and may be
exercised by Administrative Agent or Lenders at any time. Administrative Agent’s
or any Lender’s exercise of any right or remedy shall not constitute a cure of
any Default unless all sums then due and payable to Lenders under the Loan
Documents are repaid and Borrower and/or Owner has cured all other Defaults. No
waiver shall be implied from any failure of Administrative Agent or any Lender
to take, or any delay by Administrative Agent or any Lender in taking, action
concerning any Default or failure of condition under the Loan Documents, or from
any previous waiver of any similar or unrelated Default or failure of condition.
Any waiver or approval under any of the Loan Documents must be in writing and
shall be limited to its specific terms.

      ARTICLE 11.   THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS
11.1
  APPOINTMENT AND AUTHORIZATION.
 
   

(a) Each Lender hereby irrevocably appoints and authorizes the Administrative
Agent to take such action as contractual representative on such Lender’s behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.

(b) Each Lender hereby agrees that, except as otherwise set forth herein, any
action taken by the Requisite Lenders in accordance with the provisions of this
Agreement and the Loan Documents, and the exercise by the Requisite Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders.

(c) Nothing herein shall be construed to deem the Administrative Agent a trustee
or fiduciary for any Lender or to impose on the Administrative Agent duties or
obligations other than those expressly provided for herein. Without limiting the
generality of the foregoing, the use of the terms “Administrative Agent”,
“Agent”, “agent” and similar terms in the Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, use of such terms is merely a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(d) The Administrative Agent shall deliver to each Lender, promptly upon receipt
thereof by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article 9. The Administrative Agent will also furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Loan Party or any other Affiliate of
the Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document.

(e) As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of Borrower’s
obligations hereunder), Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
obligations of Borrower; provided, however, that, notwithstanding anything in
this Agreement to the contrary, the Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to this Agreement or any other Loan Document or
Requirements of Law. Not in limitation of the foregoing, the Administrative
Agent shall exercise any right or remedy it or the Lenders may have under any
Loan Document upon the occurrence of a Potential Default or Default unless the
Requisite Lenders have directed the Administrative Agent otherwise. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting under this Agreement or the other Loan Documents, in
accordance with the instructions of the Requisite Lenders, or where applicable,
all the Lenders.

11.2 WELLS FARGO AS LENDER. Wells Fargo, as a Lender, shall have the same rights
and powers under this Agreement and any other Loan Document as any other Lender
and may exercise the same as though it were not the Administrative Agent; and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include Wells Fargo in each case in its individual capacity. Wells Fargo and its
affiliates may each accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, act as trustee under indentures of, serve as
financial advisor to, and generally engage in any kind of business with the
Borrower, any other Loan Party or any other affiliate thereof as if it were any
other bank and without any duty to account therefor to the other Lenders.
Further, the Administrative Agent and any affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to the other Lenders. The
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
affiliates may receive information regarding the Borrower, other Loan Parties,
other subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.

11.3 LOAN DISBURSEMENTS.

(a) Following receipt of a complete Application for Payment, Administrative
Agent shall send a copy thereof by facsimile to each other Lender and shall
otherwise notify each Lender of the proposed disbursement and the Funding Date
(as such term is defined in Exhibit C attached hereto). Each Lender shall make
available to Administrative Agent (or the funding bank or entity designated by
Administrative Agent), the amount of such Lender’s Pro Rata Share of such
disbursement in immediately available funds not later than the times designated
in Section 11.3(b). Unless Administrative Agent shall have been notified by any
Lender not later than the close of business (San Francisco time) on the Business
Day immediately preceding the Funding Date in respect of any disbursement that
such Lender does not intend to make available to Administrative Agent such
Lender’s Pro Rata Share of such disbursement, Administrative Agent may assume
that such Lender shall make such amount available to Administrative Agent. If
any Lender does not notify Administrative Agent of its intention not to make
available its Pro Rata Share of such disbursement as described above, but does
not for any reason make available to Administrative Agent such Lender’s Pro Rata
Share of such disbursement, such Lender shall pay to Administrative Agent
forthwith on demand such amount, together with interest thereon at the Federal
Funds Rate. In any case where a Lender does not for any reason make available to
Administrative Agent such Lender’s Pro Rata Share of such disbursement,
Administrative Agent, in its sole discretion, may, but shall not be obligated
to, fund to Borrower such Lender’s Pro Rata Share of such disbursement. If
Administrative Agent funds to Borrower such Lender’s Pro Rata Share of such
disbursement and if such Lender subsequently pays to Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Pro
Rata Share of such disbursement. Nothing in this Section 11.3(a) shall alter the
respective rights and obligations of the parties hereunder in respect of a
Defaulting Lender or a Non-Pro Rata Advance.

(b) Requests by Administrative Agent for funding by Lenders of disbursements
will be made by telecopy. Each Lender shall make the amount of its disbursement
available to Administrative Agent in Dollars and in immediately available funds,
to such bank and account, in El Segundo, California (to such bank and account in
such other place) as Administrative Agent may designate, not later than 9:00
A.M. (San Francisco time) on the Funding Date designated by Administrative Agent
with respect to such disbursement, but in no event earlier than two (2) Business
Days following Lender’s receipt of the applicable Application for Payment.

(c) Nothing in this Section 11.3 shall be deemed to relieve any Lender of its
obligation hereunder to make its Pro Rata Share of disbursements on any Funding
Date, nor shall Administrative Agent or any Lender be responsible for the
failure of any other Lender to perform its obligations to make any disbursement
hereunder, and the Commitment of any Lender shall not be increased or decreased
as a result of the failure by any other Lender to perform its obligation to make
a disbursement.

11.4 DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS.

(a) Subject to Section 11.4(b) below, payments actually received by
Administrative Agent for the account of Lenders shall be paid to them promptly
after receipt thereof by Administrative Agent, but in any event within two
(2) Business Days, provided that Administrative Agent shall pay to Lenders
interest thereon, at the lesser of (i) the Federal Funds Rate and (ii) the rate
of interest applicable to the Loan, from the Business Day following receipt of
such funds by Administrative Agent until such funds are paid in immediately
available funds to Lenders. All payments of principal, interest, and other
payments under the Loan Documents shall be allocated among such of Lenders as
are entitled thereto, in proportion to their respective Pro Rata Shares in the
Loan or otherwise as provided herein or as separately agreed by Administrative
Agent and any Lender. Administrative Agent shall promptly distribute, but in any
event within two (2) Business Days, to each Lender at its primary address set
forth on the appropriate signature page hereof or on the Assignment and
Assumption Agreement, or at such other address as a Lender may request in
writing, such funds as it may be entitled to receive, provided that
Administrative Agent shall in any event not be bound to inquire into or
determine the validity, scope or priority of any interest or entitlement of any
Lender and may suspend all payments and seek appropriate relief (including,
without limitation, instructions from Requisite Lenders or all Lenders, as
applicable, or an action in the nature of interpleader) in the event of any
doubt or dispute as to any apportionment or distribution contemplated hereby.
The order of priority herein is set forth solely to determine the rights and
priorities of Lenders as among themselves and may at any time or from time to
time be changed by Lenders as they may elect, in writing in accordance with this
Agreement, without necessity of notice to or consent of or approval by Borrower,
Owner, Guarantor or any other Person. All payments or other sums received by
Administrative Agent for the account of Lenders shall not constitute property or
assets of the Administrative Agent and shall be held by Administrative Agent,
solely in its capacity as agent for itself and the other Lenders, subject to the
Loan Documents.

(b) Notwithstanding any provision hereof to the contrary, until such time as a
Defaulting Lender has funded its Pro Rata Share of a Protective Advance or prior
Loan disbursements which was previously a Non-Pro Rata Advance, or all other
Lenders have received payment in full (whether by repayment or prepayment) of
the amounts due in respect of such Non-Pro Rata Advance, all of the indebtedness
and obligations owing to such Defaulting Lender hereunder shall be subordinated
in right of payment, as provided in the following sentence, to the prior payment
in full of all principal, interest and fees in respect of all Non-Pro Rata
Advances in which the Defaulting Lender has not funded its Pro Rata Share (such
principal, interest and fees being referred to as “Senior Loans”). All amounts
paid by Borrower and otherwise due to be applied to the indebtedness and
obligations owing to the Defaulting Lender pursuant to the terms hereof shall be
distributed by Administrative Agent to the other Lenders in accordance with
their respective Pro Rata Shares of the Loan (recalculated for purposes hereof
to exclude the Defaulting Lender’s Pro Rata Share of the Loan), until all Senior
Loans have been paid in full. This provision governs only the relationship among
Administrative Agent, each Defaulting Lender, and the other Lenders; nothing
hereunder shall limit the obligations of Borrower and Owner under this
Agreement. The provisions of this section shall apply and be effective
regardless of whether a Default occurs and is then continuing, and
notwithstanding (a) any other provision of this Agreement to the contrary,
(b) any instruction of Borrower as to its desired application of payments or
(c) the suspension of such Defaulting Lender’s right to vote on matters which
are subject to the consent or approval of Requisite Lenders or all Lenders.
Administrative Agent shall be entitled to (i) withhold or setoff, and to apply
to the payment of the defaulted amount and any related interest, any amounts to
be paid to such Defaulting Lender under this Agreement, and (ii) bring an action
or suit against such Defaulting Lender in a court of competent jurisdiction to
recover the defaulted amount and any related interest. In addition, the
Defaulting Lender shall indemnify, defend and hold Administrative Agent and each
of the other Lenders harmless from and against any and all liabilities and
costs, plus interest thereon at the Default Rate as set forth in the Notes,
which they may sustain or incur by reason of or as a direct consequence of the
Defaulting Lender’s failure or refusal to perform its obligations under this
Agreement.

11.5 PRO RATA TREATMENT. Except to the extent otherwise provided herein:
(a) each borrowing from Lenders shall be made from the Lenders, each payment of
the fees shall be made for the account of the Lenders, and each termination or
reduction of the amount of the Commitments pursuant to this Agreement shall be
applied to the respective Commitments of the Lenders, pro rata according to the
amounts of their respective Commitments; (b) each payment or prepayment of
principal of the Loan by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loan held by them, provided that if immediately prior to giving effect to
any such payment in respect of the Loan the outstanding principal amount of the
Loan shall not b e held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time the Loan was made, then such
payment shall be applied to the Loan in such manner as shall result, as nearly
as is practicable, in the outstanding principal amount of the Loan being held by
the Lenders pro rata in accordance with their respective Commitments; (c) each
payment of interest on the Loan by the Borrower shall be made for the account of
the Lenders pro rata in accordance with the amounts of interest on the Loan then
due and payable to the respective Lenders; (e) the Lenders’ participation in,
and payment obligations in respect of, Swingline Loans under Section 2.5, shall
be in accordance with their respective Pro Rata Shares; and (f) the Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.11, shall be pro rata in accordance with their respective Commitments.
All payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.5).         .

11.6 SHARING OF PAYMENTS, ETC. Lenders agree among themselves that (i) with
respect to all amounts received by them which are applicable to the payment of
the obligations of Borrower, Owner or Guarantor under the Loan, equitable
adjustment will be made so that, in effect, all such amounts will be shared
among them ratably in accordance with their Pro Rata Shares in the Loan, whether
received by voluntary payment, by counterclaim or cross action or by the
enforcement of any or all of such obligations, (ii) if any of them shall by
voluntary payment or by the exercise of any right of counterclaim or otherwise,
receive payment of a proportion of the aggregate amount of such obligations held
by it which is greater than its Pro Rata Share in the Loan of the payments on
account of such obligations, the one receiving such excess payment shall
purchase, without recourse or warranty, an undivided interest and participation
(which it shall be deemed to have done simultaneously upon the receipt of such
payment) in such obligations owed to the others so that all such recoveries with
respect to such obligations shall be applied ratably in accordance with such Pro
Rata Shares; provided, that if all or part of such excess payment received by
the purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to that party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery. Borrower and Owner agree that any Lender so
purchasing a participation from another Lender pursuant to this Section 11.6
may, to the fullest extent permitted by law, exercise all its rights of payment
with respect to such participation as fully as if such Lender were the direct
creditor of Borrower and/or Owner in the amount of such participation.

11.7 COLLATERAL MATTERS; PROTECTIVE ADVANCES.

(a) Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to a Default, to take any action with respect to any Collateral or Loan
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to any of the Loan Documents.

(b) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments and
indefeasible payment and satisfaction in full of all of obligations of Borrower
hereunder; (ii) as expressly permitted by, but only in accordance with, the
terms of the applicable Loan Document; and (iii) if approved, authorized or
ratified in writing by the Requisite Lenders (or such greater number of Lenders
as this Agreement or any other Loan Document may expressly provide). Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section.

(c) Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrower, the Administrative Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the
Administrative Agent for the benefit of the Lenders herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) such release shall not in any manner discharge, affect or impair the
obligations of Borrower or Owner or any Liens upon (or obligations of the
Borrower or any other Loan Party in respect of) all interests retained by the
Borrower or any other Loan Party, including (without limitation) the proceeds of
such sale or transfer, all of which shall continue to constitute part of the
Collateral. In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, the Administrative Agent
shall be authorized to deduct all of the expenses reasonably incurred by the
Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.

(d) The Administrative Agent shall have no obligation whatsoever to the Lenders
or to any other Person to assure that the Collateral exists or is owned by the
Borrower or any other Loan Party or is cared for, protected or insured or that
the Liens granted to the Administrative Agent herein or pursuant hereto have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion, given the
Administrative Agent’s own interest in the Collateral as one of the Lenders and
that the Administrative Agent shall have no duty or liability whatsoever to the
Lenders, except to the extent resulting from its gross negligence or willful
misconduct. The Administrative Agent may make, and shall be reimbursed by the
Lenders (in accordance with their Pro Rata Shares) to the extent not reimbursed
by the Borrower for, Protective Advances during any one calendar year with
respect to any Property.

(e) Protective Advances in excess of said sum during any calendar year for any
Property that is Collateral shall require the consent of the Requisite Lenders.
The Borrower agrees to pay on demand all Protective Advances.

(f) Each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against Borrower or any other obligor hereunder under
the Loan Documents with respect to exercising claims against or rights in the
Collateral without the written consent of Requisite Lenders.

11.8 POST-FORECLOSURE PLANS. If all or any portion of the Collateral is acquired
by the Administrative Agent as a result of a foreclosure or the acceptance of a
deed or assignment in lieu of foreclosure, or is retained in satisfaction of all
or any part of the obligations of Borrower and Owner hereunder, the title to any
such Collateral, or any portion thereof, shall be held in the name of the
Administrative Agent or a nominee or subsidiary of the Administrative Agent, as
agent, for the ratable benefit of all Lenders. The Administrative Agent shall
prepare a recommended course of action for such Collateral (a “Post-Foreclosure
Plan”), which shall be subject to the approval of the Requisite Lenders. In
accordance with the approved Post-Foreclosure Plan, the Administrative Agent
shall manage, operate, repair, administer, complete, construct, restore or
otherwise deal with the Collateral acquired, and shall administer all
transactions relating thereto, including, without limitation, employing a
management agent, leasing agent and other agents, contractors and employees,
including agents for the sale of such Collateral, and the collecting of rents
and other sums from such Collateral and paying the expenses of such Collateral.
Actions taken by the Administrative Agent with respect to the Collateral, which
are not specifically provided for in the approved Post-Foreclosure Plan or
reasonably incidental thereto, shall require the written consent of the
Requisite Lenders by way of supplement to such Post-Foreclosure Plan. Upon
demand therefor from time to time, each Lender will contribute its share (based
on its Pro Rata Share) of all reasonable costs and expenses incurred by the
Administrative Agent pursuant to the approved Post-Foreclosure Plan in
connection with the construction, operation, management, maintenance, leasing
and sale of such Collateral. In addition, the Administrative Agent shall render
or cause to be rendered to each Lender, on a monthly basis, an income and
expense statement for such Collateral, and each Lender shall promptly contribute
its Pro Rata Share of any operating loss for such Collateral, and such other
expenses and operating reserves as the Administrative Agent shall deem
reasonably necessary pursuant to and in accordance with the approved
Post-Foreclosure Plan. To the extent there is net operating income from such
Collateral, the Administrative Agent shall, in accordance with the approved
Post-Foreclosure Plan, determine the amount and timing of distributions to the
Lenders. All such distributions shall be made to the Lenders in accordance with
their respective Pro Rata Shares. The Lenders acknowledge and agree that if
title to any Collateral is obtained by the Administrative Agent or its nominee,
such Collateral will not be held as a permanent investment but will be
liquidated as soon as practicable. The Administrative Agent shall undertake to
sell such Collateral, at such price and upon such terms and conditions as the
Requisite Lenders reasonably shall determine to be most advantageous to the
Lenders. Any purchase money mortgage or deed of trust taken in connection with
the disposition of such Collateral in accordance with the immediately preceding
sentence shall name the Administrative Agent, as agent for the Lenders, as the
beneficiary or mortgagee. In such case, the Administrative Agent and the Lenders
shall enter into an agreement with respect to such purchase money mortgage or
deed of trust defining the rights of the Lenders in the same Pro Rata Shares as
provided hereunder, which agreement shall be in all material respects similar to
this Article insofar as the same is appropriate or applicable.

11.9 APPROVALS OF LENDERS. All communications from the Administrative Agent to
any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.

11.10 NOTICE OF DEFAULTS. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Potential Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing with reasonable specificity such Default
or Potential Default and stating that such notice is a “notice of default”. If
any Lender (excluding the Lender which is also serving as the Administrative
Agent) becomes aware of any Default or Potential Default, it shall promptly send
to the Administrative Agent such a “notice of default”. Further, if the
Administrative Agent receives such a “notice of default,” the Administrative
Agent shall give prompt notice thereof to the Lenders.

11.11 ADMINISTRATIVE AGENT’S RELIANCE, ETC. Notwithstanding any other provisions
of this Agreement, any other Loan Documents, neither the Administrative Agent
nor any of its directors, officers, agents, employees or counsel shall be liable
for any action taken or not taken by it under or in connection with this
Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein. Without limiting the generality of the foregoing, the
Administrative Agent: may consult with legal counsel (including its own counsel
or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its directors, officers, agents, employees or counsel: (a) makes any
warranty or representation to any Lender or any other Person and shall be
responsible to any Lender or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower, Owner, Guarantor or
other Persons or inspect the property, books or records of the Borrower, Owner,
Guarantor or any other Person; (c) shall be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any Collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders in any such Collateral; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or any other document,
instrument, agreement, certificate or statement delivered in connection
therewith; and (e) shall incur any liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

11.12 INDEMNIFICATION OF ADMINISTRATIVE AGENT. Regardless of whether the
transactions contemplated by this Agreement and the other Loan Documents are
consummated, each Lender agrees to indemnify the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) pro rata in accordance with such Lender’s respective Pro Rata
Share, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as Administrative
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limiting the generality of the foregoing, each
Lender agrees to reimburse the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) promptly upon demand for its ratable share of any out-of-pocket
expenses (including the reasonable fees and expenses of the counsel to the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any obligation of Borrower hereunder,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Hazardous Materials Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

11.13 LENDER CREDIT DECISION, ETC. Each Lender expressly acknowledges and agrees
that neither the Administrative Agent nor any of its officers, directors,
employees, agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to such Lender and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, any other Loan Party or Affiliate, shall be deemed to constitute any
such representation or warranty by the Administrative Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees, agents or counsel,
and based on the financial statements of the Borrower, the other Loan Parties or
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Borrower, the other Loan Parties and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents. The Administrative Agent shall
not be required to keep itself informed as to the performance or observance by
the Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent under this Agreement, any
of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each Lender acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to such
Lender.

11.14 SUCCESSOR ADMINISTRATIVE AGENT. Administrative Agent may resign at any
time as Administrative Agent under the Loan Documents by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Default or Potential Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and any of its Affiliates as a successor
Administrative Agent). If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within thirty (30) days after the current
Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 11. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of it’s Affiliates by giving the Borrower and each Lender
prior written notice.

ARTICLE 12. MISCELLANEOUS PROVISIONS

12.1 INDEMNITY. BORROWER AND OWNER HEREBY AGREE TO DEFEND, INDEMNIFY AND HOLD
HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER, THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (”INDEMNITEES”) FROM AND
AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS,
COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND EXPENSES) WHICH ADMINISTRATIVE AGENT OR ANY LENDER MAY INCUR
AS A DIRECT OR INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH BORROWER
APPLIES THE LOAN PROCEEDS; (B) THE FAILURE OF BORROWER AND/OR OWNER TO PERFORM
ANY OBLIGATIONS AS AND WHEN REQUIRED BY THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY OTHER RELATED DOCUMENT; (C) ANY FAILURE AT ANY TIME OF ANY OF
BORROWER’S AND/OR OWNER’S REPRESENTATIONS OR WARRANTIES TO BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS; OR (D) ANY ACT OR OMISSION BY BORROWER, OWNER
CONSTITUENT PARTNER OR MEMBER OF BORROWER OR OWNER. BORROWER SHALL PROMPTLY PAY
TO ADMINISTRATIVE AGENT OR SUCH LENDER UPON DEMAND ANY AMOUNTS OWING UNDER THIS
INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL
PAID AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE LOAN.
BORROWER’S AND OWNER’S DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD
HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER SHALL SURVIVE CANCELLATION OF THE
NOTES AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE DEED OF
TRUST; PROVIDED THAT BORROWER AND OWNER SHALL NOT INDEMNIFY AND HOLD HARMLESS
ANY INDEMNITEE TO THE EXTENT THE ABOVE WERE CAUSED BY THE GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF SUCH INDEMNITEE.

12.2 FORM OF DOCUMENTS. The form and substance of all documents, instruments,
and forms of evidence to be delivered to Administrative Agent under the terms of
this Agreement, any of the other Loan Documents shall be subject to
Administrative Agent s approval and shall not be modified, superseded or
terminated in any respect without Administrative Agent’s prior written approval.

12.3 NO THIRD PARTIES BENEFITED. No person other than Administrative Agent,
Lenders, Borrower and Owner and their permitted successors and assigns shall
have any right of action under any of the Loan Documents.

12.4 NOTICES. All notices, demands, or other communications under this Agreement
and the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth on the signature page of this
Agreement (subject to change from time to time by written notice to all other
parties to this Agreement). All communications shall be deemed served upon
delivery of, or if mailed, upon the first to occur of receipt or the expiration
of three (3) days after the deposit in the United States Postal Service mail,
postage prepaid and addressed to the address of Borrower, Owner or
Administrative Agent and Lenders at the address specified; provided, however,
that non-receipt of any communication as the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.

12.5 ATTORNEY-IN-FACT. Borrower and Owner hereby irrevocably appoint and
authorize Administrative Agent, as their attorney-in-fact, which agency is
coupled with an interest, to execute and/or record in Administrative Agent’s or
Borrower’s or Owner’s name any notices, instruments or documents that
Administrative Agent deems appropriate to protect Lenders’ interest under any of
the Loan Documents.

12.6 ACTIONS. Borrower and Owner agree that Administrative Agent or any Lender,
in exercising the rights, duties or liabilities of Administrative Agent,
Lenders, Borrower or Owner under the Loan Documents, may commence, appear in or
defend any action or proceeding purporting to affect the Property, the Loan
Documents and Borrower shall promptly reimburse Administrative Agent or such
Lender upon demand for all such expenses so incurred or paid by Administrative
Agent or such Lender, including, without limitation, attorneys’ fees and
expenses and court costs.

12.7 RIGHT OF CONTEST. Borrower and Owner may contest in good faith any claim,
demand, levy or assessment (other than Liens) by any person other than
Administrative Agent or Lenders which would constitute a Default if: (a) Owner
pursues the contest diligently, in a manner which Administrative Agent
determines is not prejudicial to Administrative Agent or any Lender, and does
not impair the rights of Administrative Agent or any Lender under any of the
Loan Documents; and (b) Owner deposits with Administrative Agent any funds or
other forms of assurance which Administrative Agent in good faith determines
from time to time appropriate to protect Administrative Agent and each Lender
from the consequences of the contest being unsuccessful. Owner’s compliance with
this Section shall operate to prevent such claim, demand, levy or assessment
from becoming a Default.

12.8 RELATIONSHIP OF PARTIES. The relationship of Borrower, Owner,
Administrative Agent and Lenders under the Loan Documents is, and shall at all
times remain, solely that of borrower, guarantor and lender, and Administrative
Agent and Lenders neither undertake nor assumes any responsibility or duty to
Borrower or Owner or to any third party with respect to the Property, except as
expressly provided in this Agreement and the other Loan Documents.

12.9 DELAY OUTSIDE LENDER’S CONTROL. No Lender or Administrative Agent shall be
liable in any way to Borrower, Owner or any third party for Administrative
Agent’s or such Lender’s failure to perform or delay in performing under the
Loan Documents (and Administrative Agent or any Lender may suspend or terminate
all or any portion of Administrative Agent’s or such Lender’s obligations under
the Loan Documents) if such failure to perform or delay in performing results
directly or indirectly from, or is based upon, the action, inaction, or
purported action, of any governmental or local authority, or because of war,
rebellion, insurrection, strike, lock-out, boycott or blockade (whether
presently in effect, announced or in the sole judgment of Administrative Agent
or such Lender deemed probable), or from any Act of God or other cause or event
beyond Administrative Agent’s or such Lender’s control.

12.10 ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is engaged by
Administrative Agent or any Lender to enforce or defend any provision of this
Agreement or any of the other Loan Documents, or as a consequence of any Default
under the Loan Documents, with or without the filing of any legal action or
proceeding, and including, without limitation, any fees and expenses incurred in
any bankruptcy proceeding of the Borrower or Owner, then Borrower shall promptly
pay to Administrative Agent or such Lender, upon demand, the amount of all
attorneys’ fees and expenses and all costs incurred by Administrative Agent or
such Lender in connection therewith, together with interest thereon from the
date of such demand until paid at the rate of interest applicable to the
principal balance of the Loan.

12.11 IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided for in
this Agreement, all amounts payable by Borrower and Owner to Administrative
Agent or any Lender or by Administrative Agent to Borrower or Owner shall be
payable only in United States Dollars, immediately available funds.

12.12 AMENDMENTS AND WAIVERS.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between the Borrower and the Administrative Agent) may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document (other than any fee letter solely
between the Borrower and the Administrative Agent) may be waived, and (iv) the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Administrative Agent at the
written direction of the Requisite Lenders), and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party which is party
thereto. Notwithstanding the previous sentence, the Administrative Agent, shall
be authorized on behalf of all the Lenders, without the necessity of any notice
to, or further consent from, any Lender, to waive the imposition of the late
fees provided in Section 2.7(c), up to a maximum of three (3) times per calendar
year.

(b) Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders (or the
Administrative Agent at the written direction of the Lenders), do any of the
following:

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 12.13) or subject the
Lenders to any additional obligations;

(ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, the Loan;

(iii) reduce the amount of any fees payable to the Lenders hereunder;

(iv) postpone any date fixed for any payment of principal of, or interest on,
the Loan (including, without limitation, the Maturity Date) or for the payment
of fees or any other obligations of Borrower, Owner or Guarantor;

(v) change the Pro Rata Shares (excluding any change as a result of an
assignment of Commitments permitted under Section 12.13);

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty;

(ix) waive a Default or Potential Default under Section 10.1(a); or

(x) release or dispose of any Collateral unless released or disposed of as
permitted by, and in accordance with, Section 11.7.

(c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. No course of dealing or delay or omission on the part
of the Administrative Agent or any Lender in exercising any right shall operate
as a waiver thereof or otherwise be prejudicial thereto. Any Default occurring
hereunder shall continue to exist until such time as such Default is waived in
writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower or Owner shall entitle the Borrower or Owner to other
or further notice or demand in similar or other circumstances.

12.13 SUCCESSORS AND ASSIGNS.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of is
rights under this Agreement without the prior written consent of all the Lenders
(and any such assignment or transfer to which all of the Lenders have not
consented shall be void).

(b) Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the obligations
owing to such Lender hereunder. No Participant shall have any rights or benefits
under this Agreement or any other Loan Document. In the event of any such grant
by a Lender of a participating interest to a Participant, such Lender shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower and Owner
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) increase such Lender’s Commitment, (ii) extend
the date fixed for the payment of principal on the Loan or a portion thereof
owing to such Lender (other than pursuant to the provisions of Section 2.6(b)
hereof), (iii) reduce the rate at which interest is payable thereon or
(iv) release all or substantially all of the Collateral without replacement with
Collateral of like value. An assignment or other transfer which is not permitted
by subsection (c) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b).

(c) Assignments. Any Lender may with the prior written consent of the
Administrative Agent and the Borrower (which consent, in each case, shall not be
unreasonably withheld) at any time assign to one or more Eligible Assignees
(each an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Notes; provided, however, (i) no such consent by the Borrower
shall be required (x) if a Default or Potential Default shall exist or (y) in
the case of an assignment to another Lender or an affiliate of another Lender;
(ii) any partial assignment shall be in an amount at least equal to
$10,000,000.00 and after giving effect to such assignment the assigning Lender
retains a Commitment, or if the Commitments have been terminated, holds a Note
having an outstanding principal balance, of at least $5,000,000.00, (iii) each
such assignment shall be effected by means of an Assignment and Assumption
Agreement and (iv) so long as no Default has occurred hereunder, Wells Fargo
Bank, National Association (“Wells Fargo”), for so long as it remains
Administrative Agent hereunder, shall retain a Commitment not less than the
amount of the Commitment held by the Lender holding the next highest Commitment,
it being agreed that Wells Fargo may elect to hold a lesser Commitment, in which
event Wells Fargo shall have the right to resign as Administrative Agent. Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall be deemed to be a
Lender party to this Agreement and shall have all the rights and obligations of
a Lender with a Commitment as set forth in such Assignment and Assumption
Agreement, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangement so the new Notes are issued to the
Assignee and such transferor Lender, as appropriate. In connection with any such
assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500.00.
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan held by it hereunder to the Borrower,
Owner, Guarantor or any of their respective Affiliates or subsidiaries.

(d) Tax Withholding. At least five (5) Business Days prior to the first day on
which interest or fees are payable hereunder for the account of any Lender, each
Lender that is not incorporated under the laws of the United States of America,
or a state thereof, shall furnish the Administrative Agent and Borrower with a
properly completed executed copy of either Internal Revenue Service Form W-8ECI
or Internal Revenue Service Form W-8BEN and either Internal Revenue Service Form
W-8 or Internal Revenue Service Form W-9 and any additional form (or such other
form) as is necessary to claim complete exemption from United States withholding
taxes on all payments hereunder. At all times each Lender shall own or
beneficially own a Note, such Lender shall (i) promptly provide to the
Administrative Agent and Borrower a new Internal Revenue Service Form W-8ECI or
Internal Revenue Service Form W-8BEN and Internal Revenue Service Form W-8 or
Internal Revenue Service Form W-9 and any additional form (or such other form)
(or any successor form or forms) upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such Lender, and (ii) comply at all times with all applicable
United States laws and regulations, including all provisions of any applicable
tax treaty, with regard to any withholding tax exemption claimed with respect to
any payments on the Loan. If any Lender cannot deliver such form, then Borrower
may withhold from payments due under the Loan Documents such amounts as Borrower
is able to determine from accurate information provided by such Lender are
required by the Internal Revenue Code.

(e) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of this Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligation thereunder.

(f) Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, Owner, any subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants). In connection with such
negotiation, execution and delivery, Borrower and Owner authorize Administrative
Agent and Lenders to communicate all information and documentation related to
the Loan (whether to Borrower, Owner or to any Participant, Assignee, legal
counsel, appraiser or other necessary party) directly by e-mail, fax, or other
electronic means used to transmit information.

12.14 CERTAIN ALLOWED DISCLOSURES. Notwithstanding anything to the contrary set
forth herein or in any other written or oral understanding or agreement to which
the parties hereto are parties or by which they are bound, the parties hereto
acknowledge and agree that (i) any obligations of confidentiality contained
herein and therein do not apply and have not applied from the commencement of
discussions between the parties to the tax treatment and tax structure of the
transactions contemplated by the Loan Documents (and any related transactions or
arrangements), and (ii) each party (and each of its employees, representatives,
or other agents) may disclose to any and all parties as required, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by the Loan Documents and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure, all within the meaning of Treasury Regulations
Section 1.6011-4; provided, however, that each party recognizes that the
privilege each has to maintain, in its sole discretion, the confidentiality of a
communication relating to the transactions contemplated by the Loan Documents,
including a confidential communication with its attorney or a confidential
communication with a federally authorized tax practitioner under Section 7525 of
the Internal Revenue Code, is not intended to be affected by the foregoing.

12.15 CAPITAL ADEQUACY. If any Lender or any Participant or Assignee in the Loan
determines that compliance with any law or regulation or with any guideline or
request from any central bank or other governmental agency (whether or not
having the force of law) affects or would adversely affect the amount of capital
required or expected to be maintained by such Lender, such Participant or such
Assignee, or any corporation controlling such Lender, such Participant or such
Assignee, as a consequence of, or with reference to, such Lender’s, such
Participant’s or such Assignee’s or such corporation’s commitments or its making
or maintaining advances below the rate which such Lender, such Participant or
such Assignee or such corporation controlling such Lender, such Participant or
such Assignee could have achieved but for such compliance (taking into account
the policies of such Lender, such Participant or such Assignee or corporation
with regard to capital), then Borrower shall, from time to time, within ninety
(90) calendar days after written demand by such Lender, such Participant or such
Assignee, pay to such Lender, such Participant or such Assignee additional
amounts sufficient to compensate such Lender, such Participant or such Assignee
or such corporation controlling such Lender, such Participant or such Assignee
to the extent that such Lender, such Participant or such Assignee determines
such increase in capital is allocable to such Lender’s, such Participant’s or
such Assignee’s obligations hereunder. A certificate as to such amounts,
submitted to Borrower by such Lender, such Participant or such Assignee, shall
be conclusive and binding for all purposes, absent manifest error.

12.16 INTENTIONALLY OMITTED.

12.17 LENDER’S AGENTS. Administrative Agent and/or any Lender may designate an
agent or independent contractor to exercise any of such Person’s rights under
this Agreement and any of the other Loan Documents. Any reference to
Administrative Agent or any Lender in any of the Loan Documents shall include
Administrative Agent’s and such Lender’s agents, employees or independent
contractors.

12.18 TAX SERVICE. Administrative Agent, on behalf of Lenders, is authorized to
secure, at Borrower’s expense, a tax service contract with a third party vendor
which shall provide tax information on the Property satisfactory to
Administrative Agent.

12.19 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO TRIAL BY JURY.

12.20 SEVERABILITY. If any provision or obligation under this Agreement or the
other Loan Documents shall be determined by a court of competent jurisdiction to
be invalid, illegal or unenforceable, that provision shall be deemed severed
from the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Notes or this Agreement or any other Loan Document, or the
right of collectibility therefor, are declared to be or become invalid, illegal
or unenforceable, Lenders’ obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.

12.21 TIME. Time is of the essence of each and every term of this Agreement.

12.22 HEADINGS. All article, section or other headings appearing in this
Agreement and the other Loan Documents are for convenience of reference only and
shall be disregarded in construing this Agreement and any of the other Loan
Documents.

12.23 GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with the laws of the Commonwealth of Virginia, except to
the extent preempted by federal laws. Borrower, Owner and all persons and
entities in any manner obligated to Lender under the Loan Documents consent to
the jurisdiction of any federal or state court within the Commonwealth of
Virginia having proper venue and also consent to service of process by any means
authorized by Virginia or federal law.

12.24 USA PATRIOT ACT NOTICE; COMPLIANCE. The USA Patriot Act of 2001 (Public
Law 107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, Lender (for itself and/or as Agent for all
Lenders hereunder) may from time-to-time request, and Borrower shall provide to
Lender, Borrower’s and Owner’s name, address, tax identification number and/or
such other identification information as shall be necessary for Lender to comply
with federal law. An “account” for this purpose may include, without limitation,
a deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

12.25 ELECTRONIC DOCUMENT DELIVERIES. Documents required to be delivered
pursuant to the Loan Documents shall be delivered by electronic communication
and delivery, including, the Internet, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website such as www.Edgar.com <http://www.Edgar.com> or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
(A) the foregoing shall not apply to notices to any Lender (or the Issuing Bank)
pursuant to Article 3 and (B) the Lender has not notified the Administrative
Agent or Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or Borrower posts such documents or the documents become
available on a commercial website and the Administrative Agent or Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. on the opening of business on the next business
day for the recipient. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificate required by Section 9.10 to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for the certificates required by Section 9.10, the Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

12.26 INTEGRATION; INTERPRETATION. The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents includes
any amendments, renewals or extensions now or hereafter approved by
Administrative Agent in writing.

12.27 JOINT AND SEVERAL LIABILITY. The liability of all persons and entities
obligated in any manner under this Agreement or any of the Loan Documents, other
than Administrative Agent and/or Lenders, shall be joint and several.

12.28 COUNTERPARTS. To facilitate execution, this document may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

5

[Signature page to Columbia Equity Revolving Loan Agreement]

IN WITNESS WHEREOF, Borrower, Owner, Administrative Agent and Lenders have
executed this Agreement as of the date appearing on the first page of this
Agreement.

         
“ADMINISTRATIVE AGENT”
  Administrative Agent’s Address:

WELLS FARGO BANK, NATIONAL ASSOCIATION
    —  
By: /s/ Erin P. Peart
  1750 H Street, N.W., Suite 400
Erin P. Peart
  Washington, D.C. 20006

Senior Vice President
  Attention: Erin P. Peart

 
  Senior Vice President

“BORROWER” COLUMBIA EQUITY, LP, a Virginia limited partnership By: Columbia
Equity Trust, Inc., a Maryland
  Borrower’s Address:

corporation
    —  
By: /s/ Oliver T. Carr, III
  1750 H Street N.W., Suite 500
Name: Oliver T. Carr, III
  Washington, D.C. 20006

Its: Chief Executive Officer
  Attention: John Schissel

 
  Chief Financial Officer


6

[Signature page to Columbia Equity Revolving Loan Agreement]

         

7

         
“OWNER” HOLUALOA/CARR CAPITAL SHERWOOD, LLC, a Virginia limited liability
company By: Columbia Equity, LP, a Virginia limited partnership By: Columbia
Equity Trust, Inc., a Maryland corporation, its general partner By:/s/ Oliver T.
Carr, III Name: Oliver T. Carr, III Title: Chief Executive Officer CARR CAPITAL
GREENBRIAR, LLC, a Virginia limited liability company By: Columbia Equity, LP, a
Virginia limited partnership By: Columbia Equity Trust, Inc., a Maryland
corporation, its general partner By: /s/ Oliver T. Carr, III Name: Oliver T.
Carr, III Title: Chief Executive Officer FAIR OAKS CORPORATE CENTER, LLC, a
Virginia limited liability company By: Columbia Equity, LP, a Virginia limited
partnership By: Columbia Equity Trust, Inc., a Maryland corporation, its general
partner By: /s/ Oliver T. Carr, III Name: Oliver T. Carr, III Title: Chief
Executive Officer CARR GATEWAY IV, LLC, a Virginia limited liability company By:
Columbia Equity, LP, a Virginia limited partnership By: Columbia Equity Trust,
Inc., a Maryland
  Owner’s Address:

corporation, its general partner
    —  
By: /s/ Oliver T. Carr, III
  1750 H Street N.W., Suite 500
Name: Oliver T. Carr, III
  Washington, D.C. 20006

Title: Chief Executive Officer
  Attention: John Schissel

 
  Chief Financial Officer


[Signature page to Columbia Equity Revolving Loan Agreement]

         
“LENDER”
  Lender’s Address:

WELLS FARGO BANK, NATIONAL ASSOCIATION
    —  
By: /s/ Erin P. Peart
  1750 H Street, N.W., Suite 400
—
  Washington, D.C. 20006

Erin P. Peart
  Attention: Erin P. Peart

Senior Vice President
  Senior Vice President


8

Schedule 1.1 – Pro Rata Shares

Schedule 1.1 to REVOLVING LOAN AGREEMENT between (i) COLUMBIA EQUITY, LP as
“Borrower”, (ii) HOLUALOA/CARR CAPITAL SHERWOOD, LLC, CARR CAPITAL GREENBRIAR,
LLC, FAIR OAKS CORPORATE CENTER, LLC and CARR GATEWAY IV, LLC as “Owner”, (iii)
WELLS FARGO BANK, NATIONAL ASSOCIATION, as “Administrative Agent”, and
(iv) various Lenders, dated as of November 28, 2005.

                  Lender   Commitment   Pro Rata Share
WELLS FARGO BANK, NATIONAL ASSOCIATION
  $ 75,000,000.00       100 %
TOTALS
  $ 75,000,000.00       100 %

9